*608Opinion by Judge McKEOWN; Concurrence by Judge FISHER; Dissent by Judge O’SCANNLAIN; Dissent by Judge GOULD.
OPINION
McKEOWN, Circuit Judge.
We must decide whether the forcible, transborder abduction of a Mexican national, Humberto Alvarez-Machain (“Alvarez”), by Mexican civilians at the behest of the Drug Enforcement Administration (the “DEA”) gives rise to a civil claim under United States law. In an earlier, related proceeding, the Supreme Court acknowledged, without deciding, that Alvarez “may be correct” in asserting that his abduction was “shocking” and “in violation of general international law principles.” United States v. Alvarez-Machain, 504 U.S. 655, 669, 112 S.Ct. 2188, 119 L.Ed.2d 441 (1992). We now address the question left unanswered—whether there was a “violation of the law of nations,” a predicate to federal court jurisdiction under the Alien Tort Claims Act (“ATCA”), 28 U.S.C. § 1350. We also consider whether the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671-2680, provides a remedy for this cross-border abduction.
In 1990, Mexican citizens acting on behalf of the DEA kidnapped Alvarez from his office in Mexico for his alleged involvement in the kidnapping and murder of an American DEA agent in Mexico. The arrest of Alvarez took place without an extradition request by the United States, without the involvement of the Mexican judiciary or law enforcement, and under protest by Mexico. Alvarez was brought to the United States, stood trial on criminal charges, and was acquitted. He then sued his former captors, the United States, and the DEA agents, asserting a panoply of common law and constitutional torts arising from his abduction.
This case, which has been litigated in one form or another for more than a decade, involves important issues of international law and sovereignty. It also implicates our country’s relations with Mexico, our neighbor to the South and an important ally and trading partner. The questions it raises, particularly with regard to the Executive’s power to carry out law enforcement operations abroad, perhaps resonate to a broader audience today than when the case began. In the midst of contemporary anxiety about the struggle against global terrorism, there is a natural concern about the reach and limitations of our political branches in bringing international criminals to justice.
But we need not delve into the legal quagmire of apprehending terrorists or even resolve many of the complex issues spawned by this international abduction dispute. Nor is it within our province to address the policy and diplomatic issues associated with transborder kidnapping. Rather, this appeal presents only the narrow question whether Alvarez has a remedy at law under the ATCA and the FTCA for a violation of the “law of nations.”
More precisely, we must determine the statutory authority of a single federal agency — the DEA — to make a warrantless arrest outside the borders of the United States and, if the agency lacks that authority, whether Alvarez has a remedy at law under the ATCA or the FTCA. After a careful review of the relevant statutes, we conclude that the DEA had no authority to effect Alvarez’s arrest and detention in Mexico, and that he may seek relief in federal court.
Whatever the contours of the powers of the political branches during wartime or in matters of national security, the exercise of those powers in the combat against terrorism are not implicated in our analy*609sis. Our holding today, that Alvarez may pursue civil remedies for actions taken against him more than ten years ago by the DEA and its agents, is a limited one. It does not speak to the authority of other enforcement agencies or the military, nor to the capacity of the Executive to detain terrorists or other fugitives under circumstances that may implicate our national security interests. The Fourth Circuit recently underscored this distinction when it recognized, in approving the detention of an American citizen captured abroad and designated as an “enemy combatant,” that it was “not ... dealing with a defendant who has been indicted on criminal charges in the exercise of the executive’s law enforcement powers” but rather “with the executive’s assertion of its power to detain under the war powers of Article II.” Hamdi v. Rumsfeld, 816 F.3d 450, 473 (4th Cir.2003). We, by contrast, are dealing with the former, not the latter.
Background
In February 1985, DEA Special Agent Enrique Camarena-Salazar (“Camarena”) was abducted and brought to a house in Guadalajara, Mexico, where he was tortured and murdered. Alvarez, a Mexican citizen and a medical doctor who practices in Guadalajara, was present at the house.
Five years after Camarena’s death, a federal grand jury in Los Angeles indicted Alvarez for participating in the scheme, and the United States District Court for the Central District of California issued a warrant for his arrest. The United States negotiated with Mexican government officials to take custody of Alvarez, but made no formal request to extradite him. Instead, DEA headquarters in Washington, D.C., approved the use of Mexican nationals, who were not affiliated with either government, to arrest Alvarez in Mexico and to bring him to the United States.
The DEA agent in charge of the Ca-marena murder investigation, Hector Ber-ellez (“Berellez”), with the approval of his superiors in Los Angeles and Washington, hired Antonio Garate-Bustamante (“Ga-rate”), a Mexican citizen and DEA operative, to contact Mexican nationals who could help apprehend Alvarez. Through a Mexican intermediary, Ignacio Barragan (“Barragan”), Garate arranged for Jose Francisco Sosa (“Sosa”), a former Mexican policeman, to participate in Alvarez’s apprehension. Barragan told Sosa that the DEA had obtained a warrant for Alvarez’s arrest, would pay the expenses of the arrest operation, and, if the operation was successful, would recommend Sosa for a position with the Mexican Attorney General’s Office. '
On April 2, 1990, Sosa and others abducted Alvarez from his office and held him overnight at a motel. The next day, they flew him by private plane to El Paso, Texas, where federal agents arrested him. Alvarez was later arraigned and transported to Los Angeles for trial. He remained in federal custody from April 1990 until December 1992.
Alvarez moved to dismiss the indictment, arguing that the federal courts lacked jurisdiction to try him because his arrest violated the United States-Mexico Extradition Treaty. Both the district court and this court agreed, see United States v. Alvarez-Machain (“Alvarez-Machain I”), 946 F.2d 1466, 1466-67 (9th Cir.1991) (per curiam), aff'g United States v. Caro-Quintero, 745 F.Supp. 599 (C.D.Cal.1990), but the Supreme Court reversed and remanded the case for trial. See United States v. Alvarez-Machain (“Alvarez-Machain II”), 504 U.S. at 669-70, 112 S.Ct. 2188.
The Supreme Court held that Alvarez’s arrest did not violate the United States-*610Mexico Extradition Treaty. Applying the doctrine announced in Ker v. Illinois, 119 U.S. 436, 7 S.Ct. 225, 30 L.Ed. 421 (1886), the Court held that a court retains its power to try a person for a crime even where the person has been brought within the court's jurisdiction by forcible abduction. Alvarez-Machain II, 504 U.S. at 670, 112 S.Ct. 2188. Significantly, however, the Court noted that Alvarez’s abduction “may be in violation of general international law principles” and did not foreclose Alvarez from later pursuing a civil remedy. See id. at 669, 112 S.Ct. 2188; see also Ker, 119 U.S. at 444, 7 S.Ct. 225 (stating that “[t]he [kidnapped] party himself would probably not be without redress, for he could sue [the kidnapper] in an action of trespass and false imprisonment, and the facts set out in the plea would without doubt sustain the action”).
Following the Supreme Court’s ruling, the case proceeded to trial in 1992. After the presentation of the government’s case, the district judge granted a motion for judgment of acquittal on the ground that the government had adduced insufficient evidence to support a guilty verdict. The court concluded that the case against Alvarez was based on “suspicion and ... hunches but ... no proof,” and that the government’s theories were “whole cloth, the wildest speculation.”
In 1993, after returning to Mexico, Alvarez filed this action against Sosa, Garate, five unnamed Mexican civilians, the United States, and four DEA agents. The amended complaint alleged a number of conventional and constitutional torts.1
The district court substituted the United States for the DEA agents, except Sosa and Garate, on all nonconstitutional claims. The parties later stipulated to the substitution of the United States for Garate. Sosa’s interlocutory appeal on the substitution motion was dismissed for lack of appellate jurisdiction. See Alvarez-Machain v. United States (‘Alvarez-Machain III”), 107 F.3d 696, 700 n. 2 (9th Cir.1997) (as amended).
In Alvarez-Machain III, we also affirmed the district court’s dismissal of the constitutional claims arising out of harms suffered by Alvarez in Mexico, the denial of the DEA agents’ defense based on qualified immunity, and the denial of the United States’ defense that the FTCA claims were time-barred. We reversed the district court’s dismissal of a claim under the Torture Victims Protection Act of 1991, Pub. L. No. 102-256, 106 Stat. 73. 107 F.3d at 703-04.2
Upon remand, the district court entered summary judgment for Alvarez on his claims against Sosa for kidnapping and arbitrary detention under the ATCA. The court held that both state-sponsored, transborder abductions and arbitrary detentions violated customary international law.3 The court granted summary judg*611ment to the United States, however, on Alvarez’s FTCA claims, concluding that Alvarez’s apprehension was privileged and was not a false arrest under California law.
These rulings left for resolution the question of Sosa’s liability on the remaining tort claims, as well as the calculation of damages on the kidnapping and arbitrary detention claims. After a bench trial, the district court found for Sosa on all remaining claims and held that Alvarez could recover damages under the ATCA only for his detention in Mexico prior to his arrival in the United States. The court applied federal common law, rather than Mexican law, for the calculation of damages and awarded Alvarez $25,000.
These consolidated appeals followed. Sosa appeals the judgment against him, claiming that the district court erred in allowing a cause of action under the ATCA and in applying federal common law, rather than Mexican law, for the calculation of damages. On the ATCA claims, Alvarez appeals the district court’s substitution of the United States for the DEA agents and the limitation of damages to those suffered during his imprisonment in Mexico. He also appeals the dismissal of his FTCA claims.
A three-judge panel of this court affirmed Sosa’s liability on the ATCA claims, upheld the substitution and damages rulings under ATCA, and reversed the dismissal of Alvarez’s FTCA claims. Alvarez-Machain v. United States (“Alvarez-Machain IV”), 266 F.3d 1045, 1064 (9th Cir.2001), reh’g en banc granted, 284 F.3d 1039, 1040 (9th Cir.2002).
Discussion
I. Alien Tort Claims Act-Jurisdiction and Cause of Action
The ATCA provides that “[t]he district courts shall have original jurisdiction of any civil action by an alien for a tort only, committed in violation of the law of nations or a treaty of the United States.” 28 U.S.C. § 1350. Although enacted in 1789 as part of the first Judiciary Act, the ATCA received little attention until 1980,4 when the Second Circuit, in a comprehensive analysis of the statute, held that the ATCA provided subject matter jurisdiction over an action brought by Paraguayan citizens for torture—a violation of the law of nations—committed in Paraguay. See Filartiga v. Pena-Irala (Filartiga I), 630 F.2d 876 (2d Cir.1980).
Since the Filartiga I decision, the ATCA has been invoked in a variety of actions alleging human rights violations. See, e.g., Abebe-Jira v. Negewo, 72 F.3d 844 (11th Cir.1996) (affirming judgment under ATCA against former Ethiopian official for torture and cruel, inhuman, and degrading treatment); Kadic v. Karadzic, 70 F.3d 232 (2d Cir.1995) (concluding that alleged war crimes, genocide, torture, and other atrocities committed by a Bosnian Serb leader were actionable under the ATCA); Tel-Oren v. Libyan Arab Republic, 726 F.2d 774 (D.C.Cir.1984) (dismissing for lack of subject matter jurisdiction claims brought against the Palestine Liberation Organization, the Libyan government, and other entities for terrorist activities alleg*612edly in violation of the law of nations); Xuncax v. Gramajo, 886 F.Supp. 162 (D.Mass.1995) (deeming torture, summary execution, “disappearance,” and arbitrary detention by Guatemalan military to be actionable violations under the ATCA).
Our first opportunity to address the scope of the ATCA came in Trajano v. Marcos (In re Estate of Marcos Human Rights Litig.) ("Marcos I”), 978 F.2d 493 (9th Cir.1992), a wrongful death action against former Philippine President Ferdinand Marcos and his daughter for the torture and murder of a Philippine citizen. We recognized that “it would be unthinkable to conclude other than that acts of official torture violate customary international law,” and concluded that the plaintiff, an alien, had properly invoked the subject matter jurisdiction of the federal courts under the ATCA. Id. at 499 (citation and internal quotation marks omitted). Referencing an April 1787 letter from James Madison to Edmond Randolph, we concluded that “[t]here is ample indication that the ‘Arising Under’ Clause was meant to extend the judicial power of the federal courts ... to ‘all cases which concern foreigners.’ ” Id. at 502. Because the “Arising Under” Clause gave Congress the power to enact the ATCA, we held that exercising jurisdiction over the claims would not run afoul of Article III of the Constitution. Id. at 502-03.
When the Marcos litigation returned to this court in Hilao v. Estate of Marcos (In re Estate of Marcos, Human Rights Litig.) (“Marcos II”), 25 F.3d 1467 (9th Cir.1994), we further delineated the contours of the ATCA.5 We resolved that the Act not only provides federal courts with subject matter jurisdiction, but also creates a cause of action for an alleged violation of the law of nations: “[Sjection 1350 does not require that the action ‘arise under’ the law of nations, but only mandates a ‘violation of the law of nations’ in order to create a cause of action.” Id. at 1475 (quoting Tel-Oren, 726 F.2d at 779 (Edwards, J., concurring)). In other words, “[n]othing more than a violation of the law of nations is required to invoke section 1350.” Id. (citation omitted).
Of course, not every violation of international law constitutes an actionable claim under the ATCA. In Marcos II, we were careful to limit actionable violations to those international norms that are “specific, universal, and obligatory.” Id. at 1475. This formulation, which lays the foundation for our approach to international norms, is in keeping with the narrow scope of ATCA jurisdiction and the general practice of limiting judicial review to those areas of international law that have achieved sufficient consensus to merit application by a domestic tribunal. See Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 428, 84 S.Ct. 923, 11 L.Ed.2d 804 (1964) (“[T]he greater the degree of codification or consensus concerning a particular area of international law, the more appropriate it is for the judiciary to render decisions regarding it ....”); cf. United States v. Smith, 18 U.S. (5 Wheat.) 153, 162, 5 L.Ed. 57 (1820) (finding piracy “universally treat[ed] ... as an offence against the law of nations” and “sufficiently and constitutionally defined” by commentators to be punishable by Congress).
Sosa urges a narrow reading of the “law of nations” and a correspondingly strict interpretation of the “specific, universal, and obligatory” requirement. He argues *613that only violations of jus cogens norms, as distinguished from violations of customary international law, are sufficiently “universal” and “obligatory” to be actionable as violations of “the law of nations” under the ATCA. We decline to embrace this restrictive reading, as we are guided by the language of the statute, not an imported restriction.
The term jus cogens refers to a category of “peremptory norms” that are “ ‘accepted and recognized by the international community of states as a whole as ... norm[s] from which no derogation is permitted.’ ” Siderman de Blake v. Republic of Argentina, 965 F.2d 699, 714 (9th Cir.1992) (quoting Vienna Convention on the Law of Treaties, art. 53, May 23, 1969, 1155 U.N.T.S. 332, 8 I.L.M. 679). Customary international law, a direct descendent of the “law of nations,” is a related, but distinct, concept. Id. It refers more generally to those established norms of contemporary international law that are “ascertain[ed] ... ‘by consulting the works of jurists, writing professedly on public law; or by the general usage and practice of nations; or by judicial decisions recognizing and enforcing that law.’ ” Id. at 714-15 (quoting Smith, 18 U.S. at 160-61).
We have explained the difference between these two concepts as follows:
While jus cogens and customary international law are related, they differ in one important respect. Customary international law, like international law defined by treaties and other international agreements, rests on the consent of states. A state that persistently objects to a norm of customary international law that other states accept is not bound by that norm
In contrast, jus cogens embraces customary laws considered binding on all nations and is derived from values taken to be fundamental by the international community, rather than from the fortuitous or selfinterested choices of nations. Whereas customary international law derives solely from the consent of states, the fundamental and universal norms constituting jus cogens transcend such consent....
Because jus cogens norms do not depend solely on the consent of states for their binding force, they enjoy the highest status within international law.
Id. at 715 (internal quotation marks and citations omitted).6
Given the non-derogable nature of jus cogens norms, it comes as no surprise that we have found that a jus cogens violation is sufficient to satisfy the “specific, universal, and obligatory” standard. See Marcos II, 25 F.3d at 1475. But the fact that a violation of this subcategory of international norms is sufficient to warrant an actionable claim under the ATCA does not render it necessary. Indeed, our recent cases lay out the components of an actionable violation without reference to jus cogens. See Papa v. United States, 281 F.3d 1004, 1013 (9th Cir.2002) (remanding case to district court to apply the “applicable standard,” which requires plaintiffs to allege “specific, universal, and obligatory” norms as part of their claim); Martinez v. City of Los Angeles, 141 F.3d 1373, 1383-84 (9th Cir.1998) (recognizing, without a discussion *614of jus cogens, that arbitrary detention meets the standard for a cognizable ATCA claim).
The notion of jus cogens norms was not part of the legal landscape when Congress enacted the ATCA in 1789. See Brownlie, supra, at 516 (explaining the modern evolution of jus cogens). Thus, to restrict actionable violations of international law to only those claims that fall within the categorical universe known as jus cogens would deviate from both the history and text of the ATCA.
Although a strict categorical approach may have surface appeal for its apparent ease of application, it is far from certain which norms would qualify for jus cogens status. The development of an elite category of human rights norms is of relatively recent origin in international law, and “[a]lthough the concept of jus cogens is now accepted, its content is not agreed.” Restatement (Third) of the Foreign Relations Law of the United States § 102 n. 6 (1987) (“Restatement on Foreign Relations”). As one respected commentator put it, “more authority exists for the category of jus cogens than exists for its particular content....” Brownlie, supra, at 516-17; see also Theodor Meron, On a Hierarchy of International Human Rights, 80 A.J.I.L. 1, 14-15 (1986) (explaining the difficulties of strict categorization in defining peremptory norms). We therefore remain confident that the standard established in Marcos II and repeated throughout our case law best reflects the text and purpose of the ATCA and provides sufficient guidance for evaluating Alvarez’s claim.
With this international law background in mind, we turn to Alvarez’s contentions on appeal. Alvarez argues that he has a remedy under the ATCA for two separate violations of international law. First, he claims that state-sponsored abduction within the territory of another state without its consent is a violation of the international law of sovereignty and the customary norms of international human rights law. Second, he contends that his seizure and confinement violated the international customary legal norm against arbitrary arrest and detention.
In view of the dissent’s rhetoric and lengthy discourse, it may not be readily apparent that the dissent is in accord with a significant portion of our holding. Ten members of the en banc court agree that Alvarez lacks standing to obtain redress for claims based on an alleged violation of Mexico’s sovereignty and that his claim for transborder abduction fails.7 These same judges also agree that there is a universally recognized norm prohibiting arbitrary *615arrest and detention. It is only as to the application of this latter norm that we part company.
A. Transborder Abduction And the Law of Nations
1. Standing and Sovereignty
Alvarez claims that his arrest violated Mexico’s sovereign rights because Mexico had not granted the United States permission to exercise police power on its soil. Because such an encroachment on Mexico’s sovereignty violates “the law of nations” within the meaning of the ATCA, Alvarez reasons, he is entitled to relief under that statute. The district court agreed and rejected Sosa’s objection that Alvarez lacks standing to invoke Mexico’s sovereignty rights.
We have little trouble accepting the premise from which Alvarez begins. Few principles in international law are as deeply rooted as the general norm prohibiting acts of sovereignty that offend the territorial integrity of another state. See generally 1 L. Oppenheim, Oppenheim’s International Law § 119 (Robert Jennings & Arthur Watts eds., 9th ed. 1992); see also F.A. Mann, Reflections on the Prosecution of Persons Abducted in Breach of International Law, in International Law at a Time of Perplexity 407 & n. 2 (Yoram Dinstein & Mala Tabory eds. 1989) (referring to this “incontrovertible” rule as “elementary”). This tenet, as Alvarez points out, can be traced to the earliest decisions of the Supreme Court. Most notably, in 1812, when faced with the question whether an American citizen could assert title to an armed French vessel found in the territorial waters of the United States, Justice Marshall began his landmark decision by emphasizing the “exclusive and absolute” nature of territorial jurisdiction, exceptions to which “must be traced up to the consent of the nation itself.” Schooner Exchange v. M’Faddon, 11 U.S. (7 Cranch) 116, 136, 3 L.Ed. 287 (1812).
Twelve years later, Justice Story voiced similar sentiments. Analyzing an American seizure of a foreign ship that had sailed into Spanish waters, he observed that “[i]t would be monstrous to suppose that our ... officers were authorized to enter into foreign ports and territories, for the purpose of seizing vessels which had offended against our laws. It cannot be presumed that Congress would voluntarily justify such a clear violation of the laws of nations.” The Apollon, 22 U.S. (9 Wheat.) 362, 371, 6 L.Ed. 111 (1824).
Alvarez seeks to invoke a principle, concomitant with this precept of territorial sovereignty, that prohibits a state’s law enforcement agents from exercising their functions in the territory of another state without the latter’s consent. The Supreme Court clearly recognized this proscription in The Appollon. In addition, several notable authorities are in accord. See Restatement on Foreign Relations § 432(2) (“A state’s law enforcement officers may exercise their functions in the territory of another state only with the consent of the other state, given by duly authorized officials of that state.”); 1 Oppenheim, supra, § 119, at 387-88 (“It is ... a breach of international law for a state without permission to send its agents into the territory of another state to apprehend persons accused of having committed a crime.”); see also M. Cherif Bassiouni, International Extradition: United States Law and Practice 255 (4th ed. 2002) (recognizing the rule and noting that it is “grounded in the notion that international law is designed to protect the sovereignty and territorial integrity of states by restricting impermissible state conduct”). But whatever the modern contours of this principle or its corollaries, they are inapplicable here and need not be explored because *616Alvarez cannot establish, as a threshold matter, that he has standing to assert Mexico’s interests in its territorial sovereignty.8
The Supreme Court has instructed that to meet the “irreducible constitutional minimum of standing” under Article III, plaintiffs must “[f]irst and foremost” show the existence of an “injury in fact.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102-03, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (internal citations and quotation marks omitted). Related to this constitutional prerequisite is a separate “prudential” requirement of standing: plaintiffs must demonstrate they are “proper proponents of the particular legal rights on which they base their suit.” Singleton v. Wulff, 428 U.S. 106, 112, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976). This requirement applies “even when the very same allegedly illegal act that affects the litigant also affects a third party.” United States Dep’t of Labor v. Triplett, 494 U.S. 715, 720, 110 S.Ct. 1428, 108 L.Ed.2d 701 (1990). Although Alvarez may have properly alleged that Mexico’s sovereignty was infringed during his abduction—an issue we need not resolve here—he has not demonstrated that he is a proper party to vindicate Mexico’s national interests.
Alvarez argues that he meets the standing requirements because courts may review ATCA claims whenever an alien “is injured tortiously in the course of the defendant’s violation of international law.” But the ATCA creates a remedy for “a tort ... committed in violation of the law of nations,” not “in the course of’ any recognized international law violation. 28 U.S.C. § 1350. The legal rights on which Alvarez bases his claim, and which the ATCA recognizes, are those that protect the individual from tortious conduct. By its terms, the ATCA provides only for suits by individual aliens; it does not allow for an individual to vindicate the rights of a foreign government.
To allow state-on-state injuries like the one Alvarez alleges here to be vindicated by a third party not only would read too much into the ATCA, but would lead to the judiciary’s intrusion into matters that are appropriately reserved for the Executive branch. Although international human rights litigation under the ATCA inevitably raises issues implicating foreign relations, sovereigns’ prerogatives are ordinarily and traditionally handled through diplomatic channels.9 The right of a na*617tion to invoke its territorial integrity does not translate into the right of an individual to invoke such interests in the name of the law of nations.
Alvarez seeks refuge in Ker v. Illinois, 119 U.S. 436, 7 S.Ct. 225, 30 L.Ed. 421 (1886), the case that previously doomed his attempt to secure dismissal of his criminal indictment. See Alvarez-Machain II, 504 U.S. at 662, 112 S.Ct. 2188. Like Alvarez, Ker claimed forcible abduction from a foreign country, in his case Peru. Although the Supreme Court refused to dismiss Ker’s indictment, it observed that Ker was “probably not ... without redress, for he could sue [his abductor] in an action of trespass and false imprisonment.” Ker, 119 U.S. at 444, 7 S.Ct. 225. The Court made no guarantees, however, regarding a claim under the ATCA or any other federal statute; nor did it intimate that Ker could sue to avenge Peru’s sovereignty rights. Rather, the Court noted that Peru could pursue a separate remedy—the kidnapper’s extradition. Id. Ker thus implicitly drew the distinction between vindication of individual rights and a sovereign’s vindication of its rights. Ker does not bridge the gap in Alvarez’s claim.
2. Transborder Abduction and Customary International Law
Apparently cognizant of the constitutional barrier to his claim, Alvarez offers an alternative theory: he seeks to bypass the standing hurdle by arguing that, notwithstanding any infringements upon Mexico’s sovereignty, the act of transborder kidnapping was, in itself, a violation of customary international human rights law. This norm, as defined by Alvarez, creates a personal right under the law of nations.
Sosa, the DEA agents, and the United States all urge that this norm fails the law of nations test. They contend that the prohibition that Alvarez identifies has not reached the level of acceptance in the international community sufficient to qualify as “universal” and “obligatory.” They also argue that, whatever degree of agreement other nations have reached, the United States has affirmatively and definitively rejected this principle. We agree. The United States does not recognize a prohibition against transborder kidnapping, nor can it be said that there is international acceptance of such a norm.
We embrace the Supreme Court’s directive that the law of nations “may be ascertained by consulting the work of jurists, writing professedly on public law; or by the general usage and practice of nations; or by judicial decisions recognising and enforcing that law.” Smith, 18 U.S. at 160-61; see also The Paquete Habana, 175 U.S. 677, 700, 20 S.Ct. 290, 44 L.Ed. 320 (1900) (“[W]here there is no treaty, and no controlling executive or legislative act or judicial decision, resort must be had to the customs and usages of civilized nations; and, as evidence of these, to the works of jurists and commentators.... ”). Evidence of the law of nations may also be garnered from international agreements and United Nations declarations. See Siderman, 965 F.2d at 716-17; Filartiga I, 630 F.2d at 883-84.
Article 38 of the Statute of the International Court of Justice serves as a convenient summary of the sources of international law, although we recognize that defining “[t]he ‘sources’ of international law is a subject of much continuing scholarship.” United States v. Yousef, 327 F.3d 56, 100-01 (2d Cir.2003). Article 38 provides, in part:
1. The Court, whose function is to decide in accordance with international law such disputes as are submitted to it, shall apply:
a. international conventions, whether general or particular, establishing rules *618expressly recognized by the contesting states;
b. international custom, as evidence of a general ractice accepted as law;
c. the general principles of law recognized by civilized nations;
d. subject to the provisions of Article 59, judicial decisions and the teachings of the most highly qualified publicists of the various nations, as subsidiary means for the determination of rules of law.10
Statute of the International Court of Justice, June 26, 1945, art. 38, 59 Stat. 1055, U.S.T.S. 993.
International agreements to which the United States is a signatory provide an obvious and convenient starting point. It would be, of course, a relatively simple analysis if we could pinpoint in such an agreement a prohibition against transborder abductions. Despite eloquent arguments to the contrary, we find no such support in the text of any international agreement.
Alvarez and the amici point to a number of international human rights instruments which, they argue, support an individual right to remain free of trans-border abductions. But no authority cited by Alvarez recognizes an explicit prohibition against forcible abduction.11 Rather, each of the authorities speaks to general prohibitions against restricting an individual’s right to freedom and movement and security of person. For example, the American Convention on Human Rights (“American Convention”), which Alvarez cites, states that “[ejvery person has the right to personal liberty and security” and “[n]o one shall be deprived of his physical liberty except for the reasons and under the conditions established beforehand by the constitution of the State Party concerned or by a law established pursuant thereto.” Art. 7(1), 7(2), opened for signature Nov. 22, 1969, 1144 U.N.T.S. 123 (signed but not ratified by the United States). Similarly, the International Covenant on Civil and Political Rights (“ICCPR”) provides that “[ejveryone lawfully within the territory of a State shall, within that territory, have the right to liberty of movement and freedom to choose his residence.” Art. 12, G.A. Res. 2200, 21 U.N. GAOR, Supp. No. 16, at 52, U.N. Doc. A/6316 (1966), 999 U.N.T.S. 171 (entered into force Mar. 23, 1976) (ratified by the United States Sept. 8, 1992). See also Universal Declaration of Human Rights (“Universal Declaration”), art. 13(1), G.A. Res. 217A (III), 3 U.N. GAOR, Supp. No. 16, U.N. Doc. A/810 (1948) (“Everyone has the right to freedom of movement and residence within the borders of each state.”);12 American Declaration of the Rights and Duties of Man, art. VIII, May 2, 1948, O.A.S. Res. XXX, reprinted in Basic Documents Pertaining to Human Rights in the Inter-American System, OEA/Ser.LV/II. 82 doc. 6 rev. 1, at 17 (1992) (“Every person has the right to fix his residence within the territory of the state of which he is a national, to move about freely within such territory, and not *619to leave it except by his own will.”). Such general prohibitions are insufficient to support Alvarez’s claim that there is an international norm against transborder abduction because an actionable claim under the ATCA requires the showing of a violation of the law of nations that is “specific, universal, and obligatory.”
Looking beyond the declarations and covenants to treaties does not yield a different result.13 At the time of Alvarez’s abduction, the United States-Mexico Extradition Treaty did not extend to trans-border abduction and there was no separate treaty with such a prohibition. See Alvarez-Machain II, 504 U.S. at 669-70, 112 S.Ct. 2188. The absence of any agreement is consistent with our conclusion that the United States has not embraced the prohibition urged by Alvarez. That is not to say that Alvarez’s abduction went unnoticed. Indeed, it was met with a formal diplomatic protest by Mexico and considerable public outcry.14
In 1994, four years after Alvarez was abducted, the United States and Mexico reached an agreement to prohibit the practice of transborder arrest. Treaty to Prohibit Transborder Abductions, Nov. 23, 1994, U.S.-Mex., reprinted in Michael Abbell, Extradition to and From the United States, at A-303 (2002). That agreement is not yet in force, however, because the President has not submitted it to the Senate for its advice and consent. See id. at A-287. In any event, the proposed treaty would not help Alvarez: it would explicitly foreclose the right of abductees to sue their abductors. See id. at A-303. If anything, this development underscores the void that existed before the treaty was signed and the reality that the United States does not yet consider itself bound by the supposed norm against transborder abductions. Alvarez offers no other legislative or judicial source that supports a specific, enforceable norm against trans-border abductions.
The United States claims that unilateral, transborder abductions are a “rare” occurrence. And the notion of sneaking across the border to nab a criminal suspect surely raises more than a diplomatic eyebrow. Nonetheless, our review of the international authorities and literature reveals no specific binding obligation, express or implied, on the part of the United States or its agents to refrain from transborder kidnapping. Nor can we say that there is a “universal” consensus in the sense that we use that term to describe well-entrenched customs of international law. Any agreement that may exist on this score has failed to surface in the declarations and accords that commonly manifest the mutual concern of states. See Filartiga I, 630 F.2d at 888 (“It is only where the nations of the world have demonstrated that the wrong is of mutual, and not merely several, concern, by means of express international accords, *620that a wrong generally recognized becomes an international law violation within the meaning of the statute.”)- Because a human rights norm recognizing an individual’s right to be free from transborder abductions has not reached a status of international accord sufficient to render it “obligatory” or “universal,” it cannot qualify as an actionable norm under the ATCA. This is a case where aspiration has not yet ripened into obligation.15
B. Arbitrary Arrest and Detention and the Law of Nations
Alvarez is not, however, without a remedy. The unilateral, nonconsensual extraterritorial arrest and detention of Alvarez were arbitrary and in violation of the law of nations under the ATCA.
1. The Prohibition Against Arbitrary Arrest and Detention
Unlike transborder arrests, there exists a clear and universally recognized norm prohibiting arbitrary arrest and detention. This prohibition is codified in every major comprehensive human rights instrument and is reflected in at least 119 national constitutions. See M. Cherif Bassiouni, Human Rights in the Context of Criminal Justice: Identifying International Procedural Protections and Equivalent Protections in National Constitutions, 3 Duke J. Comp. & Int’l L. 235, 260-61 (1993). The Universal Declaration, perhaps the most *621well-recognized explication of international human rights norms, provides that “[n]o one shall be subjected to arbitrary arrest, detention, or exile,” Universal Declaration, art. 9, and the ICCPR, which the United States has ratified,16 unequivocally obliges states parties to refrain from “arbitrary arrest or detention.” ICCPR, art. 9.17
We recently reaffirmed the universal, obligatory, and specific nature of this norm in Martinez, 141 F.3d at 1384 (recognizing a “clear international prohibition against arbitrary arrest and detention”); see also Marcos IV, 103 F.3d at 795 (recognizing “arbitrary detention ... as[an] actionable violation[ ] of international law”). We explained, in defining the norm, that “[d]etention is arbitrary ‘if it is not pursuant to law; it may be arbitrary also if it is incompatible with the principles of justice or with the dignity of the human person.’” Martinez, 141 F.3d at 1384 (quoting Restatement on Foreign Relations § 702 cmt. h).18
Sosa acknowledges the prohibition against arbitrary arrest and detention, but he contends that for ATCA liability to attach, Alvarez’s detention must be “prolonged” in addition to being arbitrary. We can divine no such requirement in our precedent or in the applicable international authorities. Rather, as the language of the international instruments demonstrates, the norm is universally cited as one against “arbitrary” detention and does not include a temporal element. Other authorities reflect this understanding. See, e.g., Bassiouni, Human Rights in the Context of Criminal Justice, supra, at 260; Paul Sieghart, The International Law of Human Rights 135-59 (1983); see also United Nations Study, supra, at 5-8 (defining elements of the norm without men*622tion of a temporal component).19
Although § 702 of the Restatement on Foreign Relations includes a reference to “prolonged arbitrary detention,”20 neither the Restatement nor our cases import a separate temporal requirement for purposes of ATCA liability. Section 702 contains a short list of human rights norms that it deems sufficient to qualify as customary law violations. See Restatement on Foreign Relations § 702(a)-(g). But the comments to § 702 clarify that the list is non-exhaustive and that virtually all of the norms listed, including “prolonged arbitrary detention,” belong among the elite set of jus cogens norms that are non-derogable. Id. cmts. a, n. Section 702 does not state that every arbitrary detention must be “prolonged” to qualify as a violation of the law of nations—which is all that is required under the ATCA—and in fact implies the opposite. See id. cmt. (“A single, brief, arbitrary detention by an official of a state party to one of the principal international agreements might violate that agreement.”). Likewise, our holding in Martinez, which cited the Restatement, included the length of detention as but one factor among many in determining whether a violation of the law of nations had occurred. 141 F.3d at 1384.
This is not to say that the length of detention cannot be a factor in evaluating whether there was an actionable violation of international law. Indeed, an extended detention following an improper arrest would necessarily contribute to “arbitrariness.” We simply hold, consistent with international law, that there is no freestanding temporal requirement nor any magical time period that triggers the norm.
2. Application of Arbitrary Arrest and Detention Standard to Alvarez
The standard then is whether the arrest and detention were arbitrary, that is, “not pursuant to law.”21 Martinez, 141 F.3d at *6231384. In the case before us, there was, quite simply, no basis in law for the unilateral extraterritorial arrest and related detention of Alvarez in Mexico.
The only instrument Sosa can point to as evidence that Alvarez’s abduction was “pursuant to law” is an arrest warrant issued by the United States District Court for the Central District of California. But a federal arrest warrant, without more, hardly serves as a license to effectuate arrests worldwide. It is no accident that the warrant is directed to “The United States Marshal and any Authorized United States Officer” (emphasis added). The Federal Rules of Criminal Procedure in effect at the time of Alvarez’s arrest provided that “[a] warrant may be executed ... within the jurisdiction of the United States.” Fed.R.Crim.P. 4(d)(2).22 The language could hardly be clearer—“within the jurisdiction of the United States” means exactly what it says.23
Despite the clear limitation on the extraterritorial reach of the arrest warrant, Sosa would have us believe that Alvarez’s arrest in Mexico was authorized under American law.24 The United States takes the same position in its defense against Alvarez’s false arrest claim, which we discuss in a later section but which is also relevant here. Both parties conclude that the federal officers (and, by implication, Sosa) were authorized by statute to make warrantless arrests outside the United States. Because the criminal statutes under which Alvarez was charged have extra*624territorial application, the argument goes, Congress must have granted DEA agents broad authority to enforce those statutes beyond our borders.
The proper starting point is, of course, the applicable statutory scheme. We begin with a well-established canon of construction. “It is a longstanding principle of American law ‘that legislation of Congress, unless a contrary intent appears, is meant to apply only within the territorial jurisdiction of the United States.’ ” EEOC v. Arabian Amer. Oil Co. ("Aramco”), 499 U.S. 244, 248, 111 S.Ct. 1227, 113 L.Ed.2d 274 (1991) (quoting Foley Bros. v. Filardo, 336 U.S. 281, 285, 69 S.Ct. 575, 93 L.Ed. 680 (1949)). “In applying this principle, ‘we assume that Congress legislates against the backdrop of the presumption against extraterritoriality.’ ” Smith v. United States, 507 U.S. 197, 204, 113 S.Ct. 1178, 122 L.Ed.2d 548 (1993) (quoting Aramco, 499 U.S. at 248, 111 S.Ct. 1227). “[T]he presumption is rooted in a number of considerations, not the least of which is the commonsense notion that Congress generally legislates with domestic concerns in mind.” Id. at 204 n. 5, 113 S.Ct. 1178. The canon also “serves to protect against unintended clashes between our laws and those of other nations which could result in international discord.” Aramco, 499 U.S. at 248, 111 S.Ct. 1227 (citing McCulloch v. Sociedad Nacional de Marineros de Honduras, 372 U.S. 10, 20-22, 83 S.Ct. 671, 9 L.Ed.2d 547 (1963)).
The Supreme Court, in recognizing this principle, has carved out an exception for a narrow class of substantive criminal statutes. In United States v. Bowman, 260 U.S. 94, 43 S.Ct. 39, 67 L.Ed. 149 (1922), the Court reviewed a criminal fraud provision used to indict individuals who committed acts on a U.S. vessel outside of American territorial waters. The Court reiterated its presumption that, in most cases, if a substantive criminal provision is to be applied extraterritorially, “it is natural for Congress to say so in the statute.” Id. at 98, 43 S.Ct. 39. But the Court found that “the same rule of interpretation should not be applied to criminal statutes which are, as a class, not logically dependent on their locality for the Government’s jurisdiction, but are enacted because of the right of the Government to defend itself against obstruction, or fraud wherever perpetrated.” Id.
We have no doubt that the substantive criminal statutes under which Alvarez was charged apply to acts occurring outside the United States. Invoking the rules of construction just described, we reasoned in United States v. Vasquez-Velasco, 15 F.3d 833, 839-41 (9th Cir.1994), that 18 U.S.C. § 1959, the racketeering statute under which Alvarez was indicted, applied extra-territorially. Later, we applied the same principles to conclude that “Congress intended to apply statutes proscribing the kidnapping and murder of DEA agents extraterritorially.” Felix-Gutierrez, 940 F.2d at 1204.
These cases reinforce the established proposition that certain criminal statutes are applicable to conduct occurring outside of the borders of the United States. It was precisely this principle of extraterritoriality that led the Supreme Court to conclude that Alvarez could be tried in the United States. Alvarez II, 504 U.S. at 657 & n. 1, 112 S.Ct. 2188. And it is this same concept that is invoked in case after case to assert jurisdiction over defendants—whether United States or foreign nationals — for criminal conduct occurring outside of the United States. See, e.g., United States v. Neil, 312 F.3d 419, 421-23 (9th Cir.2002) (applying extraterritoriality principle to bring citizen of St. Vincent and the Grenadines to trial in U.S. for sexual as*625sault on cruise ship in Mexican territorial waters after cruise ship landed in U.S.); United States v. Hill, 279 F.3d 731, 739-40 (9th Cir.2002) (applying harboring statute extraterritorially to bring to trial wife of violator of Deadbeat Parents Punishment Act arrested in U.S.); Chua Han Mow v. United States, 730 F.2d 1308, 1311-12 (9th Cir.1984) (applying drug importation and distribution statutes extraterritorially to prosecute Malaysian defendant extradited to U.S.); Yousef, 327 F.3d at 87-111, 2003 U.S.App. LEXIS 6437, at **29-15 (applying provisions of the Destruction of Aircraft Act extraterritorially to conduct of terrorists' who, after being arrested by Philippine and Malaysian police and later turned over to the FBI, were prosecuted for their participation in a conspiracy to bomb United States commercial airliners in Southeast Asia).25
This proposition is not, however, the same as the far-reaching principle advocated by Sosa and the government, namely that a statute with extraterritorial application automatically carries with it the authority for United States agents to detain and arrest suspects worldwide. Extraterritorial application, in other words, does not automatically give rise to extraterritorial enforcement authority. Such a leap is too facile. That Congress may have intended the reach of a criminal statute to extend beyond our borders does not mean that Congress also intended to give federal law enforcement officers unlimited authority to violate the territorial sovereignty of any foreign nation to enforce those laws, or to breach international law in doing so. Bowman does not countenance such an extension, and our cases have never so held.26
In Bowman, the Supreme Court focused on the nature of the criminal conduct as a guide to determining the territorial reach of criminal statutes, but balanced that concern against limitations imposed by international law. The Court stated that “[t]he necessary locus, when not specially defined, depends upon the purpose of Congress as evinced by the description and nature of the crime and upon the territorial limitations upon the power and jurisdiction of a government to punish crime under the law of nations.” 260 U.S. at 97-98, 43 S.Ct. 39. The Court repeatedly made reference to “the locus of the offense[]” and “the locus of [the] crime ... in a foreign country,” not to extraterritorial enforcement powers of the United States authorities. Id. at 97, 99, 43 S.Ct. 39. The court also emphasized that, by extend*626ing the reach of the substantive criminal statutes at issue, it was not imposing upon the sovereignty of other states.27 Id. at 102-03, 43 S.Ct. 39.
Similarly, when we interpreted the criminal statutes for which Alvarez was indicted extraterritorially, we did so only with regard to the location of the conduct at issue. And even then we did so cautiously to ensure that we did not unnecessarily impinge on the sovereignty of other states or ignore accepted principles of international law. See Vasquez-Velasco, 15 F.3d at 839-40; Felix-Gutierrez, 940 F.2d at 1205-06; Chua Han Mow, 730 F.2d at 1311-12.
Taking the extraterritorial application of the applicable criminal laws as a given, the question then becomes whether Congress has separately authorized the unilateral, extraterritorial enforcement of those provisions in a foreign country by agents of the United States. The United States insists that such authority can be found in a provision in the Controlled Substances Act, 21 U.S.C. § 878, which grants certain powers to DEA and other law enforcement personnel.28
Subsection 878(a)(3) of that provision authorizes DEA agents to make warrantless arrests on probable cause for suspected felony violations. 21 U.S.C. § 878(a)(3). Although this subsection grants DEA agents felony arrest power, no language in the statute provides, or even suggests, that Congress intended that power to extend outside the borders of the United States. Given that the provision applies to DEA agents as well as “any State or local law enforcement officer designated by the Attorney General,” it would in fact be anomalous to read subsection (3) as the statutory basis for a geographically limitless arrest power. Nor can such power be found in the catchall language of subsection (5), which states that DEA agents, as well as designated state and local officials, may “perform such other law enforcement duties as the Attorney General may designate.” 21 U.S.C. § 878(a)(5). Again, nothing in the text of the statute remotely indicates that Congress sought to extend DEA arrest authority to any territory outside American borders.
Although legislative silence is not necessarily dispositive, these provisions must be construed against the backdrop of Aramco’s presumption against extraterritoriality. Even the narrow Bowman exception offers no safe harbor.29 Section 878(a) *627regulates executive authority, not criminal conduct. And this provision can hardly be classified as a “criminal statute[] which [is] ... not logically dependent on [its] locality for the Government’s jurisdiction.” Bowman, 260 U.S. at 98, 43 S.Ct. 39. To hold otherwise would essentially swallow the presumption against extraterritoriality and grant, without express congressional authorization, worldwide law enforcement authority to United States officials (and to state and local officials upon designation by the Attorney General). Virtually a limitless number of statutes would have both extraterritorial reach and the prospect of extraterritorial enforcement. Surely such a result would all but eviscerate the longstanding principle that our laws generally apply only within our territorial borders.
Faced with congressional silence on the matter, the United States analogizes this case to United States v. Chen, 2 F.3d 330 (9th Cir.1993). The issue in Chen was whether agents of the Immigration and Naturalization Service acted outside their statutory authority by conducting an undercover investigation into the smuggling of Chinese aliens into the United States from international waters. The operation involved planting undercover agents on a chartered boat (the Corinthian) that rendezvoused with a Chinese ship some’ 320 miles off the coast of California. The agents watched and videotaped as the Chinese aliens boarded the Corinthian, keeping the aliens under surveillance during and after their entry into the United States. Id. at 332.
In evaluating whether the INS exceeded its statutory authority, we looked to 8 U.S.C. § 1103(a), the statute charging the Attorney General with enforcement of the Immigration and Nationality Act, and determined that Congress had given the Attorney General “extremely broad powers” to administer and enforce the immigration laws by directing the Attorney General to “perform such other acts as he deems necessary for carrying out his authority under the provisions of this chapter.” Chen, 2 F.3d at 333 (citation and internal quotation marks omitted). We inferred from the broad language of § 1103(a) that “Congress intended to grant the Attorney General the corresponding power to enforce the immigration laws both within and without the borders of the United States.” Id. We also pointed to § 1103(b), which specifically authorizes the Attorney General to delegate this broad authority to the Commissioner of the INS. Finally, we were careful to note that the Attorney General had in fact exercised this authority and had explicitly delegated her broad enforcement powers to the Commissioner under 8 C.F.R. § 2.1. Id. at 334. This chain of authority, we reasoned, provided “the legal basis for the INS and its agents to undertake offshore undercover investigations such as this one.” Id.
But this case is not Chen. First, the INS operation in Chen, which consisted solely of observing and recording events, did not take place within the boundaries of another sovereign, but rather in international waters. That operation—unlike the ab*628duction of a foreign citizen from a friendly neighbor—did not trigger any allegations of a breach of a law of nations. In fact, Chen did not even address international law, as traditional sovereignty concerns were not at issue. This distinction is critical, for one of the bedrock principles embodied in the presumption against extraterritoriality is that we must “protect against unintended clashes between our laws and those of other nations which could result in international discord.” Aramco, 499 U.S. at 248, 111 S.Ct. 1227; see also Kollias, 29 F.3d at 70 (applying the same rationale). If Chen’s expansion of INS authority to the high seas did not raise concerns about clashing with laws of another sovereign, the case before us most certainly presents that danger.
Second, the demonstrated chain of delegated authority on which Chen relied, extending from Congress to the Attorney General to the INS Commissioner to the INS agents, has not been shown to exist with respect to the DEA. Section 878(a)(3) does grant DEA agents broad authority to make warrantless arrests, and § 878(a)(5) does confer the authority to “perform such other law enforcement duties as the Attorney General may designate.” 21 U.S.C. § 878(a)(5) (emphasis added). But even if Chen were to direct us to infer extraterritoriality from this bare language' — a proposition that we do not accept — there is no evidence in this record that the Attorney General has in fact authorized the DEA Administrator to perform whatever extraterritorial enforcement powers the Attorney General may have — either generally or as to this abduction.30
The importance of obtaining specific authorization for extraterritorial law enforcement operations is brought into sharper relief by the fact that had the INS operation in Chen occurred within the boundaries of a foreign nation, rather than in international waters, the Attorney General (or the Commissioner, acting under delegated authority) would have been statutorily required to consult with the Secretary of State before deploying INS agents abroad. See 8 U.S.C. § 1103(a)(7) (“[A]fter consultation with the Secretary of State, [the Attorney General] may, whenever in his judgment such action may be necessary to accomplish the purposes of this chapter, detail employees of the Service for duty in foreign countries.”). Such a restriction on the Attorney General’s extraterritorial enforcement power, even in an area as obviously international as immigration, is evidence that Congress did not contemplate giving field agents the authority to act unilaterally in deciding to cross the borders of a friendly nation and *629abduct one of its citizens over that nation’s objection. If the Attorney General must consult with the Secretary of State before dispatching INS agents to foreign lands, then surely, absent explicit statutory authorization, the Deputy Administrator of the DEA is not free to take it upon himself to send agents across the border into Mexico or to hire Mexican bounty hunters to act as surrogates to abduct a suspect.
Chen thus stands for only the proposition that the INS possesses limited delegated authority to conduct an operation on the high seas. At no point did we hold or even suggest that Congress has given license to the executive branch to violate international law in the course of enforcing criminal statutes that have extraterritorial reach. And surely Chen does not support the proposition that Congress has sub si-lencio delegated to the executive branch the authority to unilaterally enter a friendly nation and abduct one of its citizens in violation of international law.
Reading a generally worded statute like 21 U.S.C. § 878(a)(5) as evidence that Congress has given the DEA carte blanche to effeetuate arrests within any sovereign state would require us to make the untenable assumption that Congress, in drafting such a statute, turned a blind eye to the interests of equal sovereigns and the potential violations of international law that would inevitably ensue.31 This we cannot do. See McCulloch, 372 U.S. at 21, 83 S.Ct. 671 (1963) (“‘[A]n act of congress ought never to be construed to violate the law of nations if any other possible construction remains.’ ” (quoting Murray v. The Charming Betsy, 6 U.S. (2 Cranch) 64, 2 L.Ed. 208 (1804))).
We are not suggesting that Congress lacks the power to enact laws authorizing extraterritorial law enforcement powers. Nor do we question the powers of the political branches to override the principles of sovereignty in some circumstances, should the need arise. Rather, we are simply saying that we cannot impute such an intent where it is not expressed, and Congress has expressed no such intent here.32
Congress has shown that it is quite capable of making clear when arrest powers *630should have extraterritorial effect. See Aramco, 499 U.S. at 258, 111 S.Ct. 1227 (“Congress’ awareness of the need to make a clear statement that a statute applies overseas is amply demonstrated by the numerous occasions on which it has expressly legislated the extraterritorial application of a statute.”). In defining the law enforcement powers of the Coast Guard, for example, Congress provided that “[t]he Coast Guard may make ... arrests upon the high seas and waters over which the United States has jurisdiction.” 14 U.S.C. § 89(a). The powers of customs officials on the high seas have likewise been clearly articulated. See 19 U.S.C. § 1701 (permitting customs officials to seize or arrest in those areas of the high seas designated as customs-enforcement areas by the President).
More recently, in the Military Extraterritorial Jurisdiction Act of 2000,33 Congress included clear and separate provisions pertaining both to the extraterritorial scope of' the substantive crime and the executive agency’s power to arrest. Section 3261(a), relating to certain members and employees of the Armed Forces, addresses the extraterritorial scope of the substantive crime:
Whoever engages in conduct outside the United States that would constitute an offense punishable by imprisonment for more than 1 year if the conduct had been engaged in within the special maritime and territorial jurisdiction of the United States ... shall be punished as provided for that offense.
18 U.S.C. § 3261(a) (emphasis added). Section 3262(a), pertaining to “arrest and commitment,” explicitly lays out the scope of arrest powers:
The Secretary of Defense may designate and authorize any person serving in a law enforcement position in the Department of Defense to arrest, in accordance with applicable international agreements, outside the United States any person described in section 3261(a) [of the Act] if there is probable cause to believe that such person violated section 3261(a).
18 U.S.C. § 3262(a) (emphasis added).34 If Congress thought it could rely on courts to supply extraterritorial scope through searching interpretations of vague statutes, no such language would be necessary.
*631Wishful thinking is no substitute for clear congressional authority. Congress surely knows how and when to expand the reach of its laws beyond our borders. There is little doubt that Congress has the authority to do so; there is also little doubt that it has not done so here. Thus, although we recognize that the kidnapping and murder of DEA agents abroad necessitates the exercise of extraterritorial criminal jurisdiction, absent a clear directive, we cannot conclude that Congress has given the DEA unlimited enforcement powers abroad. Finding no basis in law for the DEA’s actions, and left only with a warrant issued by a United States court, we conclude that Alvarez’s arrest, and hence his detention, were arbitrary because they were not “pursuant to law.” Consequently, Alvarez established a tort committed in violation of the law of nations.
II. Alien Tort Claims Act — Substitution of the United States For the DEA Agents
We next consider whether the district court appropriately substituted the United States for the individual government defendants. The Federal Employees Liability Reform and Tort Compensation Act of 1988 (the "Westfall Act”), 28 U.S.C. § 2679, provides that, for civil actions arising out of the wrongful act of a federal employee acting within the scope of his official duties, the United States is to be substituted as a defendant and the claims may proceed only under the FTCA. 28 U.S.C. § 2679(b)(1). This exclusive remedy provision does not apply, however, in an action “which is brought for a violation of a statute of the United States under which such action against an individual is otherwise authorized.” 28 U.S.C. § 2679(b)(2)(B). Alvarez argues that the ATCA falls within this exemption.
But we agree with the three-judge panel’s conclusion that the exemption does not apply here, and that the United States was properly substituted for the individual DEA agents. Alvarez-Machain TV, 266 F.3d at 1053. Accordingly, we adopt the relevant portion of that opinion:
The district court held that an action under the ATCA was not exempt from the exclusive remedy provision of the Liability Reform Act. It reasoned that “it is international law, not the ATCA,” that gives individuals fundamental rights. Therefore, a claim under the ATCA is based on a violation of international law, not of the ATCA itself.
This reading is consistent with the Supreme Court’s reasoning in United States v. Smith, 499 U.S. 160, 111 S.Ct. 1180, 113 L.Ed.2d 134 (1991). In Smith, the Court rejected the argument that a claim for medical malpractice was “authorized” by the Gonzalez Act and therefore fit the 28 U.S.C. § 2679(b)(2)(B) exception for violations of a statute. The court explained: “[njothing in the Gonzalez Act imposes any obligations or duties of care upon military physicians. Consequently, a physician allegedly committing malpractice under state or foreign law does not ‘violate’ the Gonzalez Act.” Smith, 499 U.S. at 174, 111 S.Ct. 1180.35 The same can be said of *632the ATCA. The language of § 1350 creates no obligations or duties. Admittedly, the ATCA differs from the Gonzalez Act in that it creates a cause of action for violations of international law, whereas the Gonzalez Act limited the common law liability of doctors. See Marcos II, 25 F.3d at 1475 (rejecting the argument that the ATCA is merely jurisdictional); Abebe-Jira v. Negewo, 72 F.3d 844, 848 (11th Cir.1996); Filartiga, 630 F.2d at 885-86. Nonetheless, we find nothing in this distinction to cause us to deviate from the plain language of the statute. We therefore agree with the district court that Alvarez’s claims under the ATCA were subject to substitution under the Liability Reform Act. Accordingly, Alvarez’s exclusive remedy against the United States, in lieu of the DEA agents, is through the FTCA.
Id. at 1053-54.
Because the United States is substituted for the DEA agents, we treat the claims brought against the agents within the context of the FTCA. See § IV infra.
III. Alien Tort Claims Act — Damages
A. Choice of Law
In addressing the matter of damages related to Sosa’s liability under the ATCA, we must first determine the applicable substantive law. We review de novo the district court’s decision concerning the appropriate choice of law. Abogados v. AT&T, Inc., 223 F.3d 932, 934 (9th Cir.2000).
Two obvious choices present themselves in this cross-border dispute: the domestic law of the United States and that of Mexico. The district court chose to apply federal common law, rather than Mexican law, in fashioning a damages award for Sosa’s ATCA violations. The court reasoned that Mexican law would “inhibit the appropriate enforcement of the applicable international law or conflict with the public policy of the United States.” Alvarez-Machain v. United States, No. 93-4072, slip op. at 33 (Sept. 9, 1999) (quoting Filartiga v. Pena-Irala (“Filartiga II”), 577 F.Supp. 860, 864 (E.D.N.Y.1984)).
The precise issue before us, the choice of law for damages under the ATCA, is one of first impression. In Marcos III, we construed the district court’s award of exemplary damages as having embraced Philippine law and concluded that this was not an error because such damages were allowed under Philippine law. 103 F.3d at 779-80. Our holding in Marcos III, however, went no further. We did not review the district court’s choice of law analysis or enumerate the circumstances in which foreign law would apply. See id. (noting that there was “no ruling by the district court expressly choosing Philippine law”).
The few courts that have addressed damages under the ATCA do not appear to have followed a consistent approach in determining the applicable law. Perhaps the most explicit treatment of the issue was offered by the district court in the Filartiga litigation. When faced with the question of damages on remand, the district court decided, in light of the ATCA’s purpose, that federal choice of law principles should govern the initial determination of the remedy. See Filartiga II, 577 F.Supp. at 863. Applying these principles in the broadest of terms, the court noted that virtually all of the contacts took place in Paraguay, and thus Paraguayan law appeared to be appropriate for setting compensatory damages. Id. at 863-64. The court took a different tack, however, on punitive damages. Because Paraguay did *633not recognize punitive damages, which were deemed necessary “to give effect to the manifest objectives of the international prohibition against torture,” the court turned to international law principles. Id. at 865.
Other courts awarding damages in the wake of Filartiga II have adopted a number of approaches. Most courts have not directly addressed the choice of law dilemma, while others have offered variations on the Filartiga II theme. See, e.g., Tachiona v. Mugabe, 234 F.Supp.2d 401, 418-22 (S.D.N.Y.2002) (addressing the choice of law issue, but abandoning a traditional choice of law analysis in favor of a more “flexible” approach for determining both substantive rights and remedies); Mehinovic v. Vuckovic, 198 F.Supp.2d 1322, 1358-59 (N.D.Ga.2002) (conducting no choice of law analysis but making repeated references to “international law” in awarding both compensatory and punitive damages); Xuncax, 886 F.Supp. at 183, 198 (using an analysis similar to that of Tachiona); Avril, 901 F.Supp. at 335 (citing Filartiga II for the position that both compensatory and punitive damages are available but providing no indication as to which law was applied).36
Mindful of this varied landscape, we begin our inquiry with a traditional choice of law analysis. As the Supreme Court has counseled, “[c]hoice of law is, of course, determined by the forum jurisdiction,” Zicherman, 516 U.S. at 228-29, 116 S.Ct. 629, which in this case is federal court. Federal question jurisdiction was predicated on the ATCA and thus federal common law applies to the choice-of-law determination. See Chan v. Soc’y Expeditions, Inc., 123 F.3d 1287, 1297 (9th Cir.1997) (holding that federal common law applies to choice-of-law determination in federal question case).37 Under federal common law, we look to the Restatement (Second) of Conflict of Laws (“Restatement of Conflicts”) for guidance. Schoenberg v. Exportadora de Sal, S.A., 930 F.2d 777, 782 (9th Cir.1991) (explaining, in the context of the Foreign Sovereign Immunities Act, that “[Qederal common law follows the approach of the Restatement (Second) of Conflict of Laws”); see also Bickel v. Korean Air Lines Co., 83 F.3d 127, 130 (6th Cir.1996) (noting, in the context of the Warsaw Convention, that “[i]n the absence of any established body of federal choice of law rules, we begin with the Restatement (Second) of Conflict of Laws....”).
Section 14538 of the Restatement, which delineates the general principles applicable *634to torts, states that the “rights and liabilities of the parties with respect to an issue in tort are determined by the local law of the state which, with respect to that issue, has the most significant relationship to the occurrence and the parties under the principles stated in § 6.”39 The section continues by listing the following “contacts” that should “be taken into account in applying the principles of § 6 to determine” the state with the “most significant relationship”:
(a) the place where the injury occurred,
(b) the place where the conduct causing the injury occurred,
(c) the domicil, residence, nationality, place of incorporation and place of business of the parties, and
(d) the place where the relationship, if any, between the parties is centered.
Id. § 145(2).
These principles are meant to serve as a guide for consideration of competing policy choices. The factors, coupled with the contacts, are not necessarily of equal weight, nor do they lend themselves to a bean-counting exercise in which everything is lined up on a ledger and the answer emerges. Indeed, as noted in the comment, “[a]t least some of the factors ... will point in different directions in all but the simplest case.” Id. § 6 cmt. c. This international dispute illustrates in practical terms the reality of that admonition. In a claim based on a universal, international standard, it may seem presumptuous to choose the law of one country over another. Admittedly, the needs of the international system are often too complex to dictate a clear choice, in part because our task is limited to a legal analysis and we leave foreign policy to the Executive branch and the diplomats. Nonetheless, we are driven to make a choice so that damages may be assessed in accord with the substantive law of a chosen jurisdiction.
Stepping back and looking at the overall picture, we view this case as a series of events that began and ended in the United States, and which are inextricably intertwined with the United States government. The United States’ interests are particularly pointed here: the United States itself is a party, and it is the conduct of the United States government, in its efforts to bring a suspect to justice, that spawned the international incident. The genesis of the crucial events was a federal criminal prosecution of Alvarez in Los Angeles. DEA agents working in the United States devised a plan, which they hired Sosa to carry out, and without which the tort would not have occurred. Sosa acted according to DEA instructions when he *635helped detain Alvarez and transport him to the United States for trial. Sosa himself had no justifiable expectation that Mexican law would apply, particularly because he was employed as an agent of the American government, and because this is a tort, rather than a contract, case. The relationship between Sosa and Alvarez was intimately connected with, and a direct product of, the interests of the United States government. Just as importantly, the tort is predicated on an arrest and detention that were arbitrary because the agents exceeded the scope of their authority under United States law.
As Sosa points out, some of the Restatement factors weigh in favor of applying Mexican law. Alvarez’s actual arrest occurred in Mexico. Both Alvarez and Sosa were Mexican citizens and residents at the time of the events in question (although Sosa later moved to the United States). As a result, Mexico may in fact have competing interests — seeking to obtain compensation for its citizen, Alvarez, while limiting damages from Sosa, another of its citizens.
Nonetheless, we must also take into account the policy of the United States, as expressed in the ATCA, to provide a remedy for violations of the law of nations. See Marcos II, 25 F.3d at 1475. We agree with the district court that limitations on damages under Mexican law — including the unavailability of punitive damages— are not consistent with the congressional policy that underlies the ATCA.
After weighing these factors, we conclude that the relative importance of United States contacts and interests counsels in favor of applying United States law. Our ruling today does not foreclose the application of foreign law in another circumstance; it is simply the appropriate outcome given the factors and policies present in this suit.
Our choice of law conclusion brings us to another level of inquiry: In applying United States law, should we apply federal common law or the law of California? We are aware of the Supreme Court’s view that we should not reach out to extend federal common law. See O’Melveny & Myers v. FDIC, 512 U.S. 79, 83-84, 114 S.Ct. 2048, 129 L.Ed.2d 67 (1994); see also Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 98, 111 S.Ct. 1711, 114 L.Ed.2d 152 (1991) (explaining the presumption in favor of incorporating state law to provide the content of federal common law, and that “a court should endeavor to fill the interstices of federal remedial schemes with uniform federal rules only when the scheme in question evidences a distinct need for nationwide legal standards ... or when express provisions in analogous statutory schemes embody congressional policy choices readily applicable to the matter at hand.”).
On the other hand, because the ATCA invokes international law principles of universal concern, it holds a unique place among federal statutory tort causes of action, and application of federal common law is therefore appropriate.40 See Texas Indus., Inc. v. Radcliff Materials, Inc., 451 U.S. 630, 641, 101 S.Ct. 2061, 68 L.Ed.2d 500 (1981) (observing that, in “international disputes implicating ... relations with foreign nations ... our federal system does not permit the controversy to be resolved under state law” because the “international nature of the controversy makes it inappropriate for state law to control”); see also Sabbatino, 376 U.S. *636398, 427 n. 25, 84 S.Ct. 923, 11 L.Ed.2d 804 (1964) (noting that the ATCA is an example of a statute reflecting a “concern for uniformity in this country’s dealings with foreign nations”).
B. Scope of Damages
The district court determined that Alvarez could recover damages only for activities taking place prior to the point that United States law enforcement authorities took him into custody, not for the entire period in which he was imprisoned in the United States. We review this question of law de novo. See United States v. Stephens, 237 F.3d 1031, 1033 (9th Cir.2001).
There is no established body of case law applying federal common law to determine the proper scope of damages for arbitrary arrest and detention. Although several federal cases have awarded damages for this brand of international law violation, none of those cases dealt with the unique set of facts presented here. See, e.g., Xuncax, 886 F.Supp. at 197-98 (awarding damages for arbitrary detention authorized by Guatemala’s Minister of Defense). Even so, we agree with the district court that existing principles governing false arrest provide adequate guidance.
In the context of law enforcement, the federal courts are largely in accord that, consistent with the principles of tort law, the chain of causation set in motion by the initial act of misconduct of one actor can be broken by the acts of a third party. For example, police officers have been held to be insulated from liability for deprivations of liberty where there are independent, intervening acts of other decision-makers in the criminal justice system, such as prosecutors, grand juries, or judges. See Heck v. Humphrey, 512 U.S. 477, 484, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (“‘If there is a false arrest claim, damages for that claim cover the time of detention up until issuance of process or arraignment, but not more.’ ” (quoting W. Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser & Keeton on the Law of Torts 888 (5th ed. 1984))); Townes v. City of New York, 176 F.3d 138, 147 (2d Cir.1999) (holding that the trial judge’s independent decision not to suppress evidence, though erroneous, broke the chain of causation for purposes of police officer’s liability); Barts v. Joyner, 865 F.2d 1187, 1195 (11th Cir.1989) (holding that intervening acts of prosecutor, grand jury, and judge broke chain of causation); Hand v. Gary, 838 F.2d 1420, 1427-28 (5th Cir.1988) (holding that a sheriffs actions were not the proximate cause of damages given intervening acts of federal agents, federal prosecutors, and grand jury). In this connection, we have held that the “[f]iling of a criminal complaint immunizes investigating officers ... from damages suffered thereafter because it is presumed that the prosecutor filing the complaint exercised independent judgment in determining that probable cause for an accused’s arrest exists at that time.” Smiddy v. Varney, 665 F.2d 261, 266 (9th Cir.1981).41
These principles of proximate causation, taken in combination with the Supreme Court’s holding in Alvarez-Ma-chain II, guide us in assessing the scope of Sosa’s liability. Sosa’s participation in Alvarez’s arrest and detention in this case took place almost solely within the confines *637of Mexico. Although he was guided by the unlawful directives of American DEA agents, once he delivered Alvarez to United States authorities in El Paso, the actions of domestic law enforcement set in motion a supervening prosecutorial mechanism which met all of the procedural requisites of federal due process and ultimately received the blessing of the United States Supreme Court. See Alvarez-Machain II, 504 U.S. at 669-70, 112 S.Ct. 2188. To be sure, a grand jury had already indicted Alvarez and an American arrest warrant had been issued by the time Sosa was hired, giving this case a unique factual twist when compared to traditional false arrest cases. But, as we have explained, these procedural formalities stand apart from the illegitimacy that characterized Alvarez’s initial arrest and detention, and came into operation only at the moment Alvarez set foot on U.S. soil. At that point, the criminal justice system, with proper jurisdiction, began its march toward trial and the chain of causation linked to Sosa’s actions was broken, thus limiting Sosa’s liability for damages.
Because the district court cited California law for its damages analysis, the parties focus on the nuances of California law, despite framing the issue in terms of choosing either federal common law or Mexican law. Applying California law, however, yields the same result. The California Supreme Court recently rejected a plaintiffs claim of false imprisonment for the entire time he was held in custody. See Asgari v. City of Los Angeles, 15 Cal.4th 744, 63 Cal.Rptr.2d 842, 937 P.2d 273, 281 (1997). Relying on state statutes, the court explicitly distinguished the re-buttable presumption rule of Smiddy, clarifying that a police officer’s liability for false arrest could not, even with a showing of bad faith, include damages caused by incarceration following arraignment because that result would thwart the applicable statutes’ directives. Id. at 279.
Alvarez seeks to distinguish Asgari by arguing that it is a narrow holding based only on immunity principles grounded in the California Tort Claims Act, specifically Cal. Gov.Code §§ 820.4 and 821.6. Instead, he urges us to rely on an earlier case, Gill v. Epstein, 62 Cal.2d 611, 44 Cal.Rptr. 45, 401 P.2d 397 (1965), which held, prior to the enactment of the above provisions, that a plaintiff could recover damages arising from his incarceration after his arraignment because the arraignment was not an independent act that could break the chain of causation. Id. at 401. But Gill does not help Alvarez. In Gill, the plaintiff was arrested without a warrant, and the case was dismissed at a preliminary hearing five days after the arraignment. Id. at 398-99. The court held that the plaintiff could recover for damages up until the time an independent judgment was made as to probable cause for his arrest. See id. at 401. Here, there is no question that at the time Alvarez was arrested, an independent judgment had already been made that he should be brought to trial.42 As a result, Alvarez is entitled to damages only to the point at which he was handed over to U.S. authorities.
IV. Federal Tort Claims Act
The FTCA acts as a limited waiver of the sovereign immunity of the United *638States for certain torts committed by its employees. 28 U.S.C. §§ 1346(b), 2674. The statute provides that the United States shall be “liable ... in the same manner and to the same extent as a private individual under like circumstances.” 28 U.S.C. § 2674. At issue here is whether Alvarez’s claims fit within the FTCA’s waiver provision or instead fall specifically within any of the statutory exclusions to FTCA jurisdiction — in particular, the “foreign activities” exception or the “intentional tort” exception.
The United States argues that Alvarez’s kidnapping lies outside the jurisdiction of the FTCA. But we agree with the district court that neither exception applies.
A. “FOREIGN ACTIVITIES” EXCEPTION
The foreign activities exception bars recovery for “[a]ny claim arising in a foreign country.” 28 U.S.C. § 2680(k). Its purpose is “to ensure that the United States is not exposed to excessive liability under the laws of a foreign country over which it has no control.” Nurse v. United States, 226 F.3d 996, 1003 (9th Cir.2000). The district court held that many of Alvarez’s claims, such as assault and the resulting infliction of emotional distress, derived from acts that took place entirely in Mexico and so were excluded under the ATCA. Alvarez does not appeal that decision.
But the district court permitted other claims — false arrest, false imprisonment, and the resulting infliction of emotional distress — to go forward under the “headquarters doctrine.” Because “[t]he entire scheme of the FTCA focuses on the place where the negligent or wrongful act or omission of the government employee occurred,” Sami v. United States, 617 F.2d 755, 761 (D.C.Cir.1979), a claim can still proceed under the headquarters doctrine if harm occurring in a foreign country was proximately caused by acts in the United States. See Nurse, 226 F.3d at 1003; see also Cominotto v. United States, 802 F.2d 1127, 1130 (9th Cir.1986) (holding that an FTCA claim arises where an act or omission occurs and “not necessarily at the site of the injury or the place where the negligence has its operative effect” (internal quotation marks omitted)).
The quintessential headquarters claim involves federal employees working from offices in the United States to guide and supervise actions in other countries. See Nurse, 226 F.3d at 1003 (applying the doctrine to FTCA claims made by a Canadian detained in Vancouver, British Columbia, against the U.S.-based Customs officials who trained the Vancouver agents); Couzado v. United States, 105 F.3d 1389, 1395-96 (11th Cir.1997) (applying the doctrine to claims against DEA agents in the United States who coordinated an arrest in Honduras); Sami, 617 F.2d at 761-63 (applying the doctrine to claims against the Chief of the United States National Central Bureau in Washington, D.C., who sent messages causing an improper arrest in Germany). In evaluating whether the headquarters doctrine applies, we look to the law of the state where the alleged act occurred—in this case, California. See 28 U.S.C. § 1346(b)(1); Couzado, 105 F.3d at 1395 (applying Florida law to determine whether the doctrine applies to alleged negligence by DEA officials who were based in Florida and caused harm in Honduras).
Alvarez’s abduction fits the headquarters doctrine like a glove. Working out of DEA offices in Los Angeles, Berellez and his superiors made the decision to kidnap Alvarez and, through Garate, gave Barragan precise instructions on whom to recruit, how to seize Alvarez, and how he should be treated during the trip to the United States. DEA officials in Washing*639ton, D.C., approved the details of the operation. After Alvarez was abducted according to plan, DEA agents supervised his transportation into the United States, telling the arrest team where to land the plane and obtaining clearance in El Paso for landing. The United States, and California in particular, served as command central for the operation carried out in Mexico.
By contrast, we see little resemblance to the facts of Cominotto, in which we rejected the DEA informant’s headquarters claim because he had disobeyed Secret Service orders by jumping into the suspects’ car late one night in Bangkok. 802 F.2d at 1130. Alvarez did little but serve as an unsuspecting target of an operation planned in the United States. Under California law, negligent or criminal acts carried out by Alvarez’s abductors in furtherance of the objectives given to them by American DEA agents “do not break the causal link between” the conduct of the DEA agents and Alvarez’s injuries. Vickers v. United States, 228 F.3d 944, 956 (9th Cir.2000). The arrest team’s seizure of Alvarez was not the interruption, but the fulfillment, of the DEA agents’ tortious acts. The events for which Alvarez seeks relief occurred precisely as the DEA intended.
The United States offers little to support its alternative argument that, even if applicable, the headquarters doctrine does not apply to intentional torts. We see no valid reason to distinguish between negligence and intentional torts when the purpose of the doctrine is to hold the federal government responsible where the plaintiffs injuries are proximately caused by conduct in the United States. Sami 617 F.2d at 762 (noting that examination of the legislative history shows that the foreign activities exception “does not apply if the wrongful acts or omissions complained of occur in the United States” (emphasis added)). We hold that the headquarters doctrine applies to both negligence and intentional torts. Alvarez’s kidnapping claim therefore does not fall within the foreign activities exception.
B. “Intentional Tort” Exception
We also agree with the district court that Alvarez’s claims do not fall within the “intentional tort” exception to the FTCA. See 28 U.S.C. § 2680(h).43 Although the waiver of sovereign immunity under the FTCA excludes intentional torts such as false arrest, this exclusion is followed by an important proviso: It does not apply if the intentional tort is committed by an “investigative or law enforcement officer.” Id. See also Orsay v. United States Dep’t of Justice, 289 F.3d 1125, 1134 (9th Cir.2002) (noting that Congress chose “to single out investigative and law enforcement officers from other federal employees” because their “authority to use force and threaten government action carries with it the risk of abuse, or the risk of intentionally tortious conduct”).
*640The DEA agents who orchestrated Alvarez’s arrest are law enforcement officers as defined by the FTCA because they are “empowered by law to execute searches, to seize evidence, or to make arrests for violations of Federal law.” 28 U.S.C. § 2680(h). Because the primary tortious act was the initiation and planning of Alvarez’s abduction by the DEA agents, his claim falls squarely within this law enforcement proviso, and thus the intentional tort exclusion does not apply.
The purpose of the law enforcement proviso in § 2680(h) is to “provid[e] a remedy against the Federal Government for innocent victims of Federal law enforcement abuses.” Orsay, 289 F.3d at 1134-35 (quoting S.Rep. No. 93-588, 93d Cong., 2d Sess. 3 (1973), reprinted in 1974 U.S. Code Cong. & Admin. News 2789, 2792 (1974)). As the original three-judge panel put it, this purpose would be manifestly frustrated if law enforcement officers could avoid liability by recruiting civilians “to do their dirty work.” Alvarez-Machain IV, 266 F.3d at 1056.
Because neither the “foreign activities” exception nor the “intentional tort” exception applies, we proceed to the merits of Alvarez’s false arrest claim under the FTCA.
C. False Arrest Claim
The parties agree that if no exception applies, California law determines whether and to what extent the United States is liable. See 28 U.S.C. § 1346(b)(1). Because “[u]nder California law, a California court would apply federal law to determine whether an arrest by a federal officer was legally justified and hence privileged,” the United States’ liability hinges on whether federal employees “complied with applicable federal standards” in seizing Alvarez. Rhoden v. United States, 55 F.3d 428, 431 (9th Cir.1995) (per curiam). The government argues that there is no California false arrest because federal law authorized Alvarez’s apprehension in Mexico. Our earlier discussion of liability under the ATCA applies with equal force to our analysis of the FTCA claims against the United States. The DEA agents had no authority under federal law to execute an extraterritorial arrest of a suspect indicted in federal court in Los Angeles. See supra at § I.B.2.
Notwithstanding the fact that California law looks to federal law to determine the lawfulness of an arrest by federal officers, the district court concluded that Alvarez’s abduction could still be justified as a citizen arrest under California law. The United States urges us to reach the same conclusion, arguing that, in certain situations, California’s citizen arrest provision authorizes federal agents to make arrests even where federal authority is lacking.44 See United States v. DeCatur, 430 F.2d 365, 367 (9th Cir.1970) (noting that the arrest of the plaintiff by federal postal agents would have been justified under California Penal Code § 837, even if the agents lacked authority under a federal statute); People v. Crusilla, 77 Cal.App.4th 141, 91 Cal.Rptr.2d 415, 421 (1999) (holding that a federal immigration inspector’s arrest of defendant was authorized as a citizen arrest).
Reliance on the California law of citizen arrest is misplaced in this context. Although the FTCA holds the United States liable in the same way that a private person would be liable “under like circumstances,” 28 U.S.C. § 2674, the law en*641forcement obligations and privileges of the DEA agents “make the law of citizen arrests an inappropriate instrument for determining FTCA liability.” Arnsberg v. United States, 757 F.2d 971, 979 (9th Cir.1985); see also 21 U.S.C. § 878(a)(2); Ting v. United States, 927 F.2d 1504, 1514 (9th Cir.1991) (citing Arnsberg). In Arnsberg, we declined to require Internal Revenue Service agents, who arrested the plaintiff with a defective warrant, to meet the stricter standard for citizen arrests under Oregon law. 757 F.2d at 978-79. Instead, we concluded, “[t]he proper source for determining the government’s liability” is “the law governing arrests pursuant to warrants.” Id. at 979. Applying that law, we determined that the agents acted properly. Id.
The principle adopted in Arnsberg works both ways: just as the law of citizen arrest cannot be used to limit the authority of law enforcement officers, nor can it be used to extend that authority, by proxy, beyond its territorial limits.45 The DEA agents, not the Mexican nationals, identified Alvarez and planned the operation in detail; Alvarez’s abductors acted merely as pawns. In this situation, the law of citizen arrest simply does not apply.
Although, as in Arnsberg, we apply the law governing arrests pursuant to warrants, we see a world of difference between the acts of the law enforcement officers in Arnsberg and the DEA agents who planned Alvarez’s abduction. In Arnsberg, the IRS officials acted “nearly perfectly,” consulting with the United States Attorney and arresting the plaintiff pursuant to a warrant with only a minor discrepancy. Arnsberg, 757 F.2d at 979. In contrast, as we have discussed, the DEA agents here had no authority, statutory or otherwise, to effect an extraterritorial arrest. Nor did their minions across the border, who could no more claim a lawful privilege to arrest Alvarez than could the DEA agents themselves under the same circumstances. The district court that issued Alvarez’s arrest warrant had no jurisdiction to issue a warrant for an arrest in Mexico. See Fed.R.Crim.P. 4(c)(2). Accordingly, the DEA agents authorized a false arrest against Alvarez. We reverse the district court’s dismissal of the FTCA claims and remand for further proceedings.
Conclusion
In summary, we affirm the judgment with respect to Sosa’s liability under the ATCA, albeit on different grounds than the district court. We also affirm the substitution of the United States for the DEA agents, the choice of United States rather than Mexican law to determine damages, and the limitation of damages to Alvarez’s time in captivity in Mexico. We reverse and remand the district court’s dismissal of the FTCA claims against the United States. We approve the dismissal of Garate. Each party shall bear its own costs on appeal.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

. Specifically, Alvarez alleged the following conventional tort claims: (!) kidnapping; (2) torture; (3) cruel, inhuman, and degrading treatment or punishment; (4) arbitrary detention; (5) assault and battery; (6) false imprisonment; (7) intentional infliction of emotional distress; (8) false arrest; (9) negligent employment; and (10) negligent infliction of emotional distress. Alvarez alleged constitutional torts under the Fourth, Fifth, and Eighth Amendments for the acts of kidnapping, torture, cruel and inhuman and degrading treatment or punishment, denial of adequate medical treatment, and arbitrary detention.


. The constitutional claims under Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Torture Act claim are no longer at issue.


. In 1975, Judge Friendly remarked that the statute had been invoked so rarely since its inception that it existed as "a kind of legal Lohengrin; although it has been with us since the first Judiciary Act ... no one seems to know whence it came.” IIT v. Vencap, Ltd.., 519 F.2d 1001, 1015 (2d Cir.1975) (noting the paucity of cases under the Act and holding that no jurisdiction existed under the Act for fraud and securities claims against foreign corporations).


. Following Marcos II, we issued several other decisions in relation to the Marcos litigation, two of which are referenced in this opinion: Hilao v. Estate of Marcos (“Marcos III”), 103 F.3d 767 (9th Cir.1996) and Hilao v. Estate of Marcos (“Marcos IV”), 103 F.3d 789 (9th Cir.1996).


. The commentators embrace this distinction. See 1 M. Cherif Bassiouni, International Criminal Law 40 (2d ed. 1999) ("[A] jus cogens norm holds the highest hierarchical position among all other norms and principles. As a consequence of that standing, jus cogens norms are deemed to be 'peremptoiy' and 'non-derogable.'"); Ian Brownlie, Principles of Public International Law 515 (5th ed.1998) ("The major distinguishing feature of [jus cogens'] rules is their relative indelibility.”).


. Judge Gould’s solitary dissent on the political question issue misses the mark, as the other dissenters acknowledge. See infra at n. 2 (O'Scannlain, J., dissenting). The mere fact that this case raises difficult and politically sensitive issues connected to our foreign relations does not preclude us from carrying out the legislative mandate of Congress under § 1350. See Baker v. Carr, 369 U.S. 186, 211, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962) ("[I]t is error to suppose that every case or controversy which touches upon foreign relations lies beyond judicial cognizance.”). The crux of the claim here rests on legislative delegation, not foreign relations. We see a critical distinction between, on the one hand, second guessing the foreign policy judgments of the political branches to whom such judgments have been constitutionally assigned and, on the other hand, reviewing claims based in tort and brought under federal statutes instructing the judiciary to adjudicate such claims. See Kadic, 70 F.3d at 249 ("The department to whom this [tort suit against the PLO] has been constitutionally committed is none other than our own — the Judiciary.”) (internal quotation marks and citation omitted); Abebe-Jira, 72 F.3d at 848 (holding that the political question doctrine did not bar tort action brought by former prisoners in Ethiopia under the ATCA).


. Although we need not examine the place of such a rule in customary international law or as it applies to this case, we note that Alvarez's assertion is not wholly straightforward, as it raises complex questions about the intersection of extraterritorial criminal jurisdiction, extraterritorial enforcement, and state sovereignty. The three concepts are not necessarily correlative as a matter of international law. See, e.g., S.S. Lotus (Turk. v. Fr.), 1927 P.C.I.J. (ser. A) No. 10, at 19 (Sept. 7) ("The territoriality of criminal law ... is not an absolute principle ’of international law and by no means coincides with territorial sovereignty.”). And although extraterritoriality is well-established in our jurisprudence, see infra Part I.B., to the extent that either extraterritorial jurisdiction or extraterritorial enforcement overlap with the national laws and policies of another state, inevitably there is a potential for friction between states. See Bassiouni, International Extradition, supra, at 314 n. 1.


. We do not mean to imply that an individual never has a claim for breach of the law of nations for which a state-to-state remedy also exists. See Restatement on Foreign Relations § 703(1) (establishing states' rights to take action against fellow states that transgress international human rights norms). We note, however, that the commentary of the Restatement on Foreign Relations indicates that most state-to-state remedies are subordinated to individual remedies where transgressor states' domestic law makes such remedies available. See id. §§ 703 cmt. d, 713 cmt. f.


. Article 59 states: "The decision of the Court has no binding force except between the parties and in respect of that particular case.”


. The Restatement on Foreign Relations reflects this void: "None of the international human rights conventions to date ... provides that forcible abduction or irregular extradition is a violation of international human rights law.” Restatement on Foreign Relations § 432 n. 1.


.We have recognized that the Universal Declaration, although not binding on states, constitutes “a powerful and authoritative statement of the customary international law of human rights.” Sidennan, 965 F.2d at 719.


. The ATCA permits suits for both a “violation of the law of nations” and torts in violation of "a treaty of the United States.” 28 U.S.C. § 1350.


. The Mexican Government filed an official protest with the United States, presenting a diplomatic note to the U.S. Department of State on three separate occasions. See Brief for the United Mexican States as Amicus Curiae in Support of Affirmance, at 3-4, Alvarez-Machain II, reprinted in 31 I.L.M. 934, 938-39 (1992); see also Caro-Quintero, 745 F.Supp. at 604. The resulting friction between the United States and Mexico was well documented. See, e.g., Marjorie Miller & Douglas Jehl, Mexico to Confront U.S. on Camarena Case Abduction, L.A. Times, April 18, 1990, at Al; Carlyle C. Douglas, Arm of U.S. Law Is Too Long, Mexico Complains, N.Y. Times, April 22, 1990, § 4, at 11; Jack Epstein, Growing Uproar in Mexico About Alleged Abuses by U.S., S.F. Chron., July 7, 1992, at A8.


. The dissent asserts that we could shortcut our analysis and make ATCA review "easier” by determining, as a threshold matter, whether the United States, through the political branches, has decided variously not to "recognize,” "assent,” "agree with,” or "subscribe to” an international norm prohibiting transborder arrests. Should the United States demonstrate any form of non-acquiescence, the customary international law norm would, according to the dissent, fail to achieve "universal” status for purposes of ATCA liability.
Although we accept the well-established principle that customary norms are fundamentally based on the consent of states, and that the United States might well decide to deliberately disavow or repudiate certain principles of international law, we cannot agree with the dissent’s implication that every executive branch decision to breach an international norm translates into a more global repudiation of that norm or necessarily insulates the United States and its agents from civil tort liability. Our understanding accords with Ker, 119 U.S. at 444-45, 7 S.Ct. 225 (holding that civil remedies might still be available for violations of treaties or the law of nations even though jurisdiction to prosecute a defendant criminally may not be invalidated by an extraterritorial abduction), and the Supreme Court's more recent acknowledgment that Alvarez might be correct that his abduction was "shocking” and "in violation of general international law principles” Alvarez-Machain II, 504 U.S. at 669, 112 S.Ct. 2188; see also The Paquete Habana, 175 U.S. 677, 700, 20 S.Ct. 290, 44 L.Ed. 320 (1900) (stating that "[i]nternational law is part of our law,” and that "where there is no treaty, and no controlling executive or legislative act or judicial decision, resort must be had to the customs and usages of civilized nations; and, as evidence of these, to the works of jurists and commentators ....”) (emphasis added); Yousef, 327 F.3d at 92 n. 25 ("While it is not possible to claim that the practice or policies of any one country, including the United States, has any such authority that the contours of customary international law may be determined by reference only to that country, it is highly unlikely that a purported principle of customary international law in direct conflict with the recognized practices and customs of the United States and/or other prominent players in the community of States could be deemed to qualify as a bona fide customary international law principle.”) (emphasis added); Louis Henkin, Foreign Affairs and the U.S. Constitution 243 (2d ed. 1996) (explaining that "[u]nlike treaties ... principles of customary international law cannot be denounced or terminated by the President and cannot be eliminated from the law of the United States by any Presidential act.”) (emphasis added).


. The ICCPR is one of several international covenants designed to formally codify many of the rights embodied in the Universal Declaration. See Brownlie, supra, at 576.


. Each of the regional human rights instruments contains a similar prohibition. See American Convention, art. 7(3) ("No one shall be subject to arbitrary arrest or imprisonment.”); European Convention for the Protection of Human Rights and Fundamental Freedoms ("European Convention”), art. 5(1), opened for signature Nov. 4, 1950, 213 U.N.T.S. 222 (deprivation of liberty must be "in accordance with a procedure prescribed by law” and only in the case of, inter alia, "the lawful arrest or detention of a person effected for the purpose of bringing him before the competent legal authority....”); African Charter on Human and Peoples' Rights ("African Charter”), art. 6, June 27, 1981, 21 I.L.M. 58 (1982) ("[N]o one maybe arbitrarily arrested or detained.”).


. Our standard reflects the language of the Restatement as well as other major international sources. See Restatement on Foreign Relations § 702 cmt. h; ICCPR, art. 9(1) ("No one shall be subjected to arbitrary arrest or detention. No one shall be deprived of his liberty except on such grounds and in accordance with such procedures as are established by law.”); id., art. 9(5) ("Anyone who has been the victim of unlawful arrest or detention shall have an enforceable right to compensation.”); European Convention, art. 5(1) (deprivation of liberty must be "in accordance with a procedure prescribed by law” and only in the case of, inter alia, "the lawful arrest or detention of a person effected for the purpose of bringing him before the competent legal authority....”); African Charter, art. 6 ("No one may be deprived of his freedom except for reasons and conditions previously laid down by law. In particular, no one may be arbitrarily arrested or detained.”); see also Winterwerp v. Netherlands, 33 Eur. Ct. H.R. (ser. A.) at para. 39 (1979) ("[N]o detention that is arbitrary can ever be regarded as lawful.”); United Nations, Study of the Right of Everyone to he Free from Arbitrary Arrest, Detention, and Exile 7 (1964) ("United Nations Study”) (adopting the view that "an arrest or detention is arbitrary if it is (a) on grounds or in accordance with procedures other than those established by law, or (b) under the provisions of a law the purpose of which is incompatible with the respect for the right to liberty and security of person”).


. This reading is also supported in the case law. See, e.g., de Sanchez v. Banco Central de Nicaragua, 770 F.2d 1385, 1397 (5th Cir.1985) (recognizing "the right not to be arbitrarily detained” as part of the law of nations); Rodriguez-Fernandez v. Wilkinson, 654 F.2d 1382, 1388 (10th Cir.1981) ("No principle of international law is more fundamental than the concept that human beings should be free from arbitrary imprisonment.”); Paul v. Avril, 901 F.Supp. 330, 333-34, 335 (S.D.Fla.1994) (concluding plaintiff suffered arbitrary detention although he was held for less than ten hours); Forti v. Suarez-Mason, 672 F.Supp. 1531, 1541 (N.D.Cal.1987) ("There is case law finding sufficient consensus to evince a customary international human rights norm against arbitrary detention. The consensus is even clearer in the case of a state’s prolonged arbitrary detention of its own citizens.” (internal citations omitted)); see also Litwa v. Poland, App. No. 26629/95, 33 Eur. H.R. Rep. 53 (2000) (finding detention of six hours and thirty minutes constitutes violation under Article 5 of the European Convention); Quinn v. France, App. No. 18580/91, 21 Eur. H.R. Rep. 529 (1995) (finding claim of arbitrary detention under Article 5 of the European Convention where petitioner was detained for a period of eleven hours).


. The Restatement provides that "[a] state violates international law if ... it practices, encourages, or condones ... prolonged arbitrary detention.” Restatement on Foreign Relations § 702(e).


. Although the norm against arbitrary arrest and detention may encompass both illegal and unjust acts, we need not decide here under what circumstances an "unjust” arrest or detention might qualify as "arbitrary.” See, e.g., Restatement of Foreign Relations § 702 n. 6 ("Detention is arbitrary if it is unlawful or unjust.”); Laurent Marcoux, Jr., Protection from Arbitrary Arrest and Detention Under International Law, 5 B.C. Int’l Comp. & L. Rev. 345 (1982) (analyzing the language and drafting history of the Universal Declaration and ICCPR as evidence that the term "arbitrary” was chosen to encompass a broader standard than mere unlawfulness).


. Rule 4(d)(2) was amended on December 1, 2002. The Rule, renumbered as 4(c)(2), now reads, "A warrant may be executed, or a summons served, within the jurisdiction of the United States or anywhere else a federal statute authorizes an arrest" (underscoring indicates amendment). The advisory committee notes clarify that the "new language ... reflects the recent enactment of the Military Extraterritorial Jurisdiction Act (Pub. L. No. 106-523, 114 Stat. 2488) that permits arrests of certain military and Department of Defense personnel overseas. See also 14 U.S.C. § 89 (Coast Guard authority to effect arrests outside territorial limits of United States).” Fed.R.Crim.P. 4 advisory committee's note. The calibration of Rule 4 to statutes in which Congress has made explicit the territorial reach of the arrest power demonstrates not only the limited scope of a traditional arrest warrant, but Congress’s own recognition that it must speak clearly when expanding the geographical scope of an agent’s extraterritorial arrest authority.


. Alvarez, of course, was only one of many charged in connection with Camarena’s murder. An indictment issued on January 30, 1985 charged twenty-two persons with crimes in connection with Camarena’s murder. Seven were tried in federal court. Including Alvarez, three of the seven were brought "by means of covert forcible abduction from their homelands.” Caro-Quintero, 745 F.Supp. at 602. Alvarez's abduction was unique in that it involved neither the cooperation of local police nor the consent of a foreign government. See United States v. Verdugo-Urquidez, 856 F.2d 1214, 1216 (9th Cir.1988), rev’d, 494 U.S. 259, 110 S.Ct. 1056, 108 L.Ed.2d 222 (1990) (Camarena murder suspect arrested by local Mexican police after U.S. arrest warrant was issued and suspect was handed over to U.S. Marshals at the U.S.-Mexico border); Matta-Ballesteros v. Henman, 896 F.2d 255, 256 (7th Cir.1990) (Camarena murder suspect arrested in Honduras by Honduran Special Troops accompanied by U.S. Marshals; suspect driven to U.S. Air Force Base and flown to U.S.). Others were arrested in the United States. See United States v. Lopez-Alvarez, 970 F.2d 583, 586 (9th Cir.1992); United States v. Felix-Gutierrez, 940 F.2d 1200, 1203 (9th Cir.1991).


. The district court emphasized that no warrant was issued by Mexican authorities and no Mexican official lawfully effectuated the arrest. Although the district court focused on this lack of local authority, our analysis centers on the DEA's authority under United States law. We do not hold that extraterritorial authority in this case rests on "the consent or assistance of the host country,” despite the dissent's preoccupation with the subject in Section III.B. of its opinion.


. Congress has extended the United States' substantive criminal jurisdiction extraterritorially in a host of statutes, all of which state clearly their jurisdictional reach. See, e.g., 18 U.S.C. § 1119 (murder of U.S. national in a foreign country); 18 U.S.C. § 2332b (foreign terrorist activity in the U.S.); 18 U.S.C. §§ 1512(h), 1513(d) (witness tampering); 18 U.S.C. § 175 (use of biological weapons); 18 U.S.C. §§ 351, 1751 (crimes committed against high government officials); 18 U.S.C. § 1956 (money laundering); 18 U.S.C. § 2339B (assistance to foreign terrorist organizations); 18 U.S.C. § 1203(b)(1) (implementing Hostage Convention); 50 U.S.C. § 424 (extraterritorial jurisdiction over crimes relating to disclosure of national security information); 18 U.S.C. § 32(b) (violence against individual aboard or destruction of any "civil aircraft registered in a country other than the United States while such aircraft is in flight” or in service).


. This basic distinction between the reach of the substantive criminal laws and the reach of law enforcement makes imminent sense in light of the myriad ways in which the United States regularly achieves lawful custody of persons located abroad. The options are many, ranging from purely formal means—such as extradition pursuant to a treaty or local statute, formal deportation, and revocation of passports—to purely diplomatic tactics, such as informal deportation and negotiation. See Abbell, supra, § 7-2, at 7-14-7-17.


. The Court noted that because three of the defendants charged were citizens of the United States and were found in New York, "it is no offense to the dignity or right of sovereignty of Brazil to hold them for this crime." Bowman, 260 U.S. at 102, 43 S.Ct. 39. The Court expressly reserved the question whether the United States had jurisdiction over the fourth defendant, a citizen of Great Britain. Id. at 102-03, 43 S.Ct. 39.


. Section 878 of the Act provides:
(a) Any officer or employee of the Drug Enforcement Administration or any State or local law enforcement officer designated by the Attorney General may—
(1) carry firearms;
(2) execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of the United States;
(3) make arrests without warrant (A) for any offense against the United States committed in his presence, or (B) for any felony, cognizable under the laws of the United States, if he has probable cause to believe that the person to be arrested has committed or is committing a felony;
(4) make seizures of property pursuant to the provisions of this subchapter; and
(5) perform such other law enforcement duties as the Attorney General may designate.
21 U.S.C. § 878(a).


. We observe that Bowman's exception may be limited not only by its own language, but also in its application. Aramco did not mention Bowman at any point in its discussion of *627the presumption against extraterritoriality. We have interpreted the Court's silence as an indication that Bowman remains the law. See Felix-Gutierrez, 940 F.2d at 1205 n. 3. The Second Circuit, however, has held that Bowman should, at best, be interpreted narrowly. See Kollias v. D&G Marine Maint., 29 F.3d 67, 71 (2d Cir.1994) ("At best ... the holding in Bowman should be read narrowly so as not to conflict with these more recent pronouncements on extraterritoriality."). Although we have implicitly rejected this latter interpretation, see, e.g., United States v. Corey, 232 F.3d 1166, 1170 (9th Cir.2000), the Second Circuit’s concerns underscore the fact that we should not cavalierly cast aside the presumption against extraterritoriality in the face of the Supreme Court’s recent jurisprudence.


. No regulation concerning the DEA’s authority is analogous to the Attorney General’s delegation of authority to the INS Commissioner in 8 C.F.R. § 2.1. In any event, there is no evidence that anyone ranking higher than the DEA Deputy Administrator or the United States Attorney for the Central District of California explicitly approved the operation. In view of this delegation vacuum, perhaps it is no surprise that the Department of Justice now requires explicit advance approval for such operations:
Due to the sensitivity of abducting defendants from a foreign country, prosecutors may not take steps to secure custody over persons outside the United States (by government agents or the use of private persons, like bounty hunters or private investigators) by means of Alvarez-Machain type renditions without advance approval by the Department of Justice. Prosecutors must notify the Office of International Affairs before they undertake any such operation. If a prosecutor anticipates the return of a defendant, with the cooperation of the sending Slate and by a means other than an Alvarez-Machain type rendition, and that the defendant may claim that his return was illegal, the prosecutor should consult with the OIA before such return.
Department of Justice, United States Attorneys' Manual, § 9-15.610.


. Congress is well aware of the importance of respecting territorial sovereignty, and it has shown caution in expanding extraterritorial jurisdiction at the expense of this obligation. For instance, in passing the Omnibus Diplomatic Security and Anti-Terrorism Act of 1986, 22 U.S.C. § 4801 et seq., Congress refused to adopt a provision authorizing “self-help" measures. See Bills to Authorize Prosecution of Terrorists and Others Who Attack U.S. Government Employees and Citizens Abroad: Hearing on S.1373, S. 1429, and S. 1508, Before the Subcomm. on Security and Terrorism of the Senate Comm, on the Judiciary, 99th Cong., 1st Sess. 63 (1985). Similarly, in passing the Anti-Drug Abuse Act of 1986, Congress required the Coasf Guard to obtain foreign flag consent to board a foreign flag vessel on the high seas. Pub. L. No. 99-570, § 2015, 100 Stat. 3207, 3268 (repealed 1994).


. The dissent believes we should ignore well-established principles of statutory construction and give Congress the benefit of the doubt because we have recognized that "[d]elegation of foreign affairs authority is given ... broader deference than in the domestic arena.” Freedom to Travel Campaign v. Newcomb, 82 F.3d 1431, 1438 (9th Cir.1996). But Freedom to Travel and the other non-delegation cases cited by the dissent are inapplicable here. We have no quarrel with the position that Congress, in giving the Executive authority over matters of foreign affairs, may delegate authority through broad (albeit not limitless) directives. See Zemel v. Rusk, 381 U.S. 1, 17, 85 S.Ct. 1271, 14 L.Ed.2d 179 (1965). Rather, we are simply saying that there is no evidence in the applicable statutory scheme that Congress ever granted the DEA the power to conduct arrests abroad. Hence, we do not address whether 21 U.S.C. § 878 is an impermissible delegation of congressional power.


. This legislation was quickly enacted in response to the Second Circuit’s decision in United States v. Gatlin, 216 F.3d 207 (2d Cir.2000), which highlighted a gap in prosecutions of civilian personnel living abroad with the military.


. The government points to other statutes pertaining to the military's powers overseas, such as 10 U.S.C. § 374(b)(1)(D) and 18 U.S.C. § 351, arguing that these provisions “plainly envision foreign law enforcement activity.” We agree. These statutes underscore the point that Congress is clear when it wishes to be. Section 374(b)(1)(D) allows the Secretary of Defense, upon the request of a federal law enforcement agency, to make defense personnel available "to operate equipment” with respect to "a rendition of a suspected terrorist from a foreign'country to the United States to stand trial.” Section 351 allows the FBI to request assistance from the military, as well as "any Federal, State, or local agency,” in “investigating]” kidnappings or assassinations of Congressional, Cabinet, and Supreme Court members. Not only do these statutes not speak to military arrest powers, but they define the universe (e.g., operating equipment or assisting in investigation) in which Congress has chosen to involve the militaiy in law enforcement overseas. Section 374(b)(1)(D) is one of a number of provisions, along with the Posse Comitatus Act, 18 U.S.C. § 1385, that actually limit military involvement in civilian law enforcement operations. In considering 10 U.S.C. §§ 371-80, we concluded that "these sections impose limits on the use of American armed forces abroad.” United States v. Khan, 35 F.3d 426, 431 n. 6 (9th Cir.1994).


. The relevant provision of the Gonzalez Act provides:
The remedy against the United States provided by[the FTCA] for damages for personal injury, including death, caused by the negligent or wrongful act or omission of any physician ... of the armed forces ... while acting within the scope of his duties or employment ... shall hereafter be exclusive of any other civil action or proceeding by reason of the same subject matter against such physician ... whose act or omission gave rise to such action or proceeding.
*63210 U.S.C. § 1089(a) (1994).


. It bears noting that most of the cases addressing damages under the ATCA have done so without the benefit of, or without reference to, Zicherman v. Korean Air Lines Co., 516 U.S. 217, 229, 116 S.Ct. 629, 133 L.Ed.2d 596 (1996), in which the Supreme Court interpreted the damages provisions of the Warsaw Convention and concluded that it does not "empower us to develop some common-law rule — under cover of general admiralty law or otherwise — that will supersede the normal federal disposition.” The Court held that the Convention "provide[d] nothing more than a pass-through, authorizing us to apply the law that would govern in the absence of the Warsaw Convention,” which in that case was the Death on the High Seas Act, 46 U.S.C.App. § 761. Zicherman, 516 U.S. at 229, 116 S.Ct. 629.


. Although the Second Circuit observed in Pescatore v. Pan American World Airways, Inc., 97 F.3d 1, 12 (2d Cir.1996), that "the law is unsettled when it comes to applying either a federal common law choice of law rule or state choice of law principles in non-diversity cases,” we believe that both Zicherman and our precedent support the application of federal common law conflicts principles.


. Sosa urges us to look to § 146 of the Restatement which provides, with respect to personal injury actions, that there is a pre*634sumption in. favor of applying "the local law of the state where the injury occurred,” which in this case was Mexico. But the tort here— arbitrary arrest and detention as a recognized violation of international law — is not a classic personal injury claim. Nor does Alvarez’s claim "involve either physical harm or mental disturbance ... resulting from physical harm” as envisioned by § 146. Restatement of Conflicts § 146 cmt. b. Finally, the presumption is not absolute and other considerations weigh in favor of applying United States law.


. The factors in § 6 include:
(a) the needs of the interstate and international systems,
(b) the relevant policies of the forum,
(c) the relevant policies of other interested states and the relative interests of those states in the determination of the particular issue,
(d) the protection of justified expectations,
(e) the basic policies underlying the particular field of law,
(f) certainty, predictability and uniformity of result, and
(g) ease in the determination and application of the law to be applied.
Id. § 6(2).


. Although we apply federal common law, we note that, as discussed below, the result would be the same under state law.


. Our holding in Smiddy was limited. We concluded that the presumption that the prosecutor exercised independent judgment can be rebutted by, for instance, “a showing that the [prosecutor] was pressured or caused by the investigating officers to act contrary to his independent judgment,” or by "the presentation by the officers to the [prosecutor] of information known by them to be false.” 665 F.2d at 266-67.


. Although we decline to speak for the California Supreme Court as to the status of Gill after Asgari, we note also that in Asgari the court looked not only to statutory immunity principles but also to the broader proximate cause principles articulated in New York’s Broughton rule, which measures liability only up to the time of arraignment or indictment, whichever comes first. See Asgari, 63 Cal.Rptr.2d 842, 937 P.2d at 281 n. 10 (citing Broughton v. State, 37 N.Y.2d 451, 373 N.Y.S.2d 87, 335 N.E.2d 310, 316 (1975)).


. The Act provides an exception for
(h) Any claim arising out of assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights: Provided, That, with regard to acts or omissions of investigative or law enforcement officers of the United States Government, the provisions of this chapter and section 1346(b) of this title shall apply to any claim arising, on or after the date of the enactment of this proviso, out of assault, battery, false imprisonment, false arrest, abuse of process, or malicious prosecution. For the purpose of this subsection, "investigative or law enforcement officer” means any officer of the United States who is empowered by law to execute searches, to seize evidence, or to make arrests for violations of Federal law.


. California Penal Code § 837 permits a private citizen to arrest a person "[w]hen a felony has been in fact committed, and he has a reasonable cause for believing the person arrested to have committed it."


. The district court noted that Cal.Penal Code § 837 probably permits non-Californians to make a citizen arrest in California. California courts have applied this provision to police officers who make arrests outside of their jurisdiction but within California. See, e.g., People v. Monson, 28 Cal.App.3d 935, 105 Cal.Rptr. 92, 95 (1972). California law also permits Mexican police crossing the border in fresh pursuit of a suspect to make an arrest in California, provided that the official brings the prisoner before a magistrate in the county where the arrest occurred. See Cal.Penal Code § 852.2. However, these provisions do not authorize a planned, transborder abduction of an alien by either law enforcement authorities or private citizens.